Exhibit 10.1

EXECUTION VERSION

 

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO SECTIONS 1125 AND 1126 OF THE
BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY OF THE FIRST LIEN
CLAIMS. EACH CONSENTING CREDITOR’S VOTE ON THE PLAN SHALL NOT BE SOLICITED UNTIL
THE CONSENTING CREDITORS HAVE RECEIVED THE DISCLOSURE STATEMENTS AND RELATED
BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT

FIRST AMENDED RESTRUCTURING SUPPORT AGREEMENT

This First Amended Restructuring Support Agreement dated as of March 19, 2018
(as amended, supplemented, or otherwise modified from time to time, this
“Agreement”), as amended as of July 7, 2018, is among: (i) Claire’s Inc.
(“Claire’s”) and each of its direct and indirect wholly-owned domestic
subsidiaries identified on the signature pages attached hereto (collectively,
the “Company”), (ii) Apollo Management Holdings, L.P., as manager and/or
investment advisor of funds that are the owners and/or beneficial holders of
interests in and claims against the Company (together with its affiliates, the
“Sponsor”), and (iii) each of the undersigned creditors party hereto from time
to time (including Transferees and Joining Parties, collectively the “Consenting
Creditors,” and together with the Sponsor and the Company, each a “Party” and,
collectively, the “Parties”). All capitalized terms not defined herein shall
have the meanings ascribed to them in the restructuring term sheet attached
hereto as Exhibit A (including exhibits attached thereto, the “Restructuring
Term Sheet”), which Restructuring Term Sheet is expressly incorporated by
reference herein and made a part of this Agreement as if fully set forth herein.

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arm’s-length, good-faith negotiations regarding a restructuring of
the existing debt and other obligations of the Company on the terms and
conditions set forth in this Agreement (the “Restructuring”);

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement and the
Restructuring Term Sheet (which Restructuring Term Sheet is expressly
incorporated by reference herein and made a part of this Agreement as if fully
set forth herein); and

WHEREAS, the Company will be implementing the Restructuring through a
pre-negotiated joint chapter 11 plan of reorganization and certain other
transactions as set forth herein and in the Restructuring Term Sheet.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which each of the Parties hereby acknowledges, each Party, intending to be
legally bound hereby, agrees as follows:



--------------------------------------------------------------------------------

1. DEFINITIONS; RULES OF CONSTRUCTION.

(a) Definitions. The following terms shall have the following definitions:

“Ad Hoc First Lien Group” means that certain ad hoc group of holders of First
Lien Claims, each in their capacities as such, represented by Willkie Farr &
Gallagher LLP and Millstein & Co.

“Agreement” has the meaning set forth in the preamble hereof, and includes, for
the avoidance of doubt, the Restructuring Term Sheet and all exhibits thereto.

“Agreement Effective Date” means: (i) with respect to the Consenting Creditors,
the first day on which each of the conditions set forth at Section 37(a) have
been satisfied, and (ii) with respect to the Company, the first day on which
each of the conditions set forth at Section 37(b) have been satisfied.

“Alternative Proposal” means any plan of reorganization or liquidation,
proposal, term sheet, offer, transaction, dissolution, winding up, liquidation,
reorganization, refinancing, recapitalization, restructuring, merger,
consolidation, business combination, joint venture, partnership, sale of
material assets or equity involving the majority of the Company’s or one or more
of its controlled subsidiaries’ equity, assets or liabilities, other than the
Restructuring.

“Backstop Parties” means the Initial Consenting Creditors and Sponsor.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, administering the Chapter 11 Cases.

“Breakup Fee” has the meaning set forth in Section 5(b) hereof.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Chapter 11 Cases” means the voluntary chapter 11 cases filed by the Debtors.

“Claim” means any claim as that term is defined by section 101(5) of the
Bankruptcy Code.

“Claire’s” has the meaning set forth in the preamble hereof.

“Claire’s 2019 1L Notes” means the notes issued pursuant to the Claire’s 2019 1L
Notes Indenture.

 

- 2 -



--------------------------------------------------------------------------------

“Claire’s 2019 1L Notes Indenture” means that certain Senior Secured First Lien
Notes Indenture, dated as of February 28, 2012, between Claire’s Escrow II
Corporation, and the Bank of New York Mellon Trust Company, N.A., as Trustee and
Collateral Agent, as amended, modified, or supplemented from time to time.

“Claire’s 2020 1L Notes” means the notes issued pursuant to the Claire’s 2020 1L
Notes Indenture.

“Claire’s 2020 1L Notes Indenture” means that certain Senior Secured First Lien
Notes Indenture, dated as of March 15, 2013, between Claire’s Stores, Inc. as
the issuer, and the Bank of New York Mellon Trust Company, N.A., as Trustee and
Collateral Agent, as amended, modified, or supplemented from time to time.

“CLSIP Forbearance Agreement” shall have the meaning set forth in the
Restructuring Term Sheet.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 11 hereof.

“Confidential Claims Information” has the meaning set forth in
Section 4(a)(viii) hereof.

“Confirmation Order” means an order entered by the Bankruptcy Court confirming
the Plan and approving assumption of the New Money Backstop Commitment Agreement
that is consistent with this Agreement and otherwise reasonably acceptable in
form and substance to the Company and the Requisite Consenting Creditors (as
evidenced by their written approval).

“Consenting Creditors” has the meaning set forth in the preamble hereof.

“Creditor Termination Event” has the meaning set forth in Section 8 hereof.

“Debtors” means those Company entities identified on Schedule A to the
Restructuring Term Sheet.

“Definitive Documentation” means the (i) Plan, (ii) Confirmation Order,
(iii) Disclosure Statement, (iv) Disclosure Statement Order, (v) any
intercompany financing agreements (vi) the CLSIP Forbearance Agreement;
(vii) New First Lien Term Loan, (viii) New ABL Revolver, (ix) New Money Backstop
Commitment Agreement, (x) Shareholders Agreement, (xi) Plan Supplement,
(xii) Organizational Documents, (xiii) any court filings filed by the Debtors in
the Chapter 11 Cases to implement the foregoing, and (xiv) any other documents
or exhibits related to or contemplated in the foregoing clause (i) – (xiv), each
of which shall be consistent with this Agreement and otherwise reasonably
acceptable in form and substance to the Company and the Requisite Consenting
Creditors (as evidenced by their written approval).

 

- 3 -



--------------------------------------------------------------------------------

“DIP Financing” means the DIP Facilities, the DIP Term Sheet and any subsequent
debtor-in-possession financing to which the Requisite Consenting Creditors
consent.

“DIP Orders” means the orders entered by the Bankruptcy Court approving the DIP
Financing on an interim and final basis.

“Disclosure Statement” means the Company’s disclosure statement, including any
exhibits, appendices, related documents, ballots, and procedures related to the
solicitation of votes to accept or reject the Plan, in each case, as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, that is consistent with this Agreement and otherwise reasonably
acceptable in form and substance to the Company and the Requisite Consenting
Creditors (as evidenced by their written approval).

“Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and solicitation materials as containing,
among other things, “adequate information” as required by sections 1125 and
1126(b) of the Bankruptcy Code that is consistent with this Agreement and
otherwise reasonably acceptable in form and substance to the Company and the
Requisite Consenting Creditors (as evidenced by their written approval).

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the effective date pursuant
to the Plan become effective or are consummated.

“Eligible Institution” means (a) a commercial bank (i) organized under the laws
of the United States of America, any state thereof, or the District of Columbia,
or that is the principal banking subsidiary of a bank holding company organized
under the laws of the United States of America, any state thereof, or the
District of Columbia, and is a member of the Federal Reserve System or
(ii) organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, provided that such bank is acting through a
branch or agency located in the United States or (b) any other lender that does
not hold any Claims against or Interests in the Company and specializes in
providing asset-based or cash flow revolving financing to variety of customers
as part of its main business and that is (i) organized under the laws of the
United States of America, any state thereof or the District of Columbia or
(ii) organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, provided that such institution is acting
through a branch or agency located in the United States.

“Executory Contracts and Leases Information” has the meaning set forth in
Section 4(a)(v) hereof.

“Existing ABL Revolver” means that certain ABL Credit Agreement, dated as of
September 20, 2016, between Claire’s Stores, Inc. as borrower, and Credit Suisse
AG as Administrative Agent, as amended, modified, or supplemented from time to
time.

 

- 4 -



--------------------------------------------------------------------------------

“Existing RCF” means that certain Second Amended and Restated Credit Agreement,
dated as of September 20, 2016, between Claire’s Stores, Inc. as borrower, and
Credit Suisse AG as Administrative Agent, as amended, modified, or supplemented
from time to time.

“Fee Letters” means (i) that certain letter agreement dated as of January 12,
2018 among Millstein & Co., Willkie Farr & Gallagher, LLP, Claire’s Stores, Inc.
and certain Initial Consenting Creditors; and (ii) that certain letter agreement
dated January 16, 2018 among Willkie Farr & Gallagher LLP to Claire’s Stores,
Inc.

“First Lien Claims” means all Claims arising under the First Lien Term Loan
Credit Agreement, the Claire’s 2019 1L Notes Indenture, the Claire’s 2020 1L
Notes Indenture, and the term loans and notes issued pursuant to the foregoing
instruments.

“First Lien Debt” means all indebtedness arising under the First Lien Term Loan
Credit Agreement, the Claire’s 2019 1L Notes Indenture, the Claire’s 2020 1L
Notes Indenture, and the term loans and notes issued pursuant to the foregoing
instruments.

“First Lien Fees and Expenses” means the reasonable and documented fees and
expenses of (i) the Initial Consenting Creditors (other than professional fees
and expenses) incurred in connection with the negotiation and implementation of
the Restructuring; (ii) Paul, Weiss, Rifkind, Wharton & Garrison LLP as advisor
to the Sponsor in its capacity as holder of certain First Lien Claims; and
(iii) the First Lien Professionals incurred in their representation of holders
of First Lien Claims in such capacity, from January 12, 2018 through and
including the later of either (x) the termination of the applicable fee period
in each Fee Letter and (y) the Effective Date; provided that documentation with
respect to First Lien Fees and Expenses shall be summary in nature and shall be
redacted to preserve attorney-client privilege.

“First Lien Professionals” means (i) Willkie Farr & Gallagher LLP, Morris
Nichols, Arsht & Tunnell LLP, as local counsel, and Millstein & Co., each in
their capacities as advisors to the Ad Hoc First Lien Group, (ii) an executive
compensation consultant and (iii) such other legal, consulting, financial,
and/or other professional advisors as may be retained from time to time by the
Ad Hoc First Lien Group with the Company’s prior written consent (such consent
not to be unreasonably withheld, conditioned or delayed).

“First Lien Term Loan” means the Senior Secured First Lien Term Loan due 2021
issued under the First Lien Term Loan Credit Agreement.

“First Lien Term Loan Credit Agreement” means the $40,000,000 Term Loan Credit
Agreement dated as of September 20, 2016, among Claire’s Stores, Inc. as
borrower, and Wilmington Trust, National Association as Administrative Agent and
Collateral Agent, as amended, modified, or supplemented from time to time.

“Gibraltar Amendment” has the meaning set forth in Section 4(a)(xiii) hereof.

“Initial Consenting Creditors” means, collectively, Diameter Capital Partners
LP, Elliott Management Corporation, Monarch Alternative Capital LP, The
Cincinnati High Yield Desk of J.P. Morgan Investment Management Inc., The
Indianapolis High Yield Desk of J.P. Morgan Investment Management Inc., and
Venor Capital Management LP.

 

- 5 -



--------------------------------------------------------------------------------

“Interest” means any equity security or other rights, options, warrants, stock
appreciation rights, phantom stock rights, restricted stock units, redemption
rights, repurchase rights, convertible, exercisable or exchangeable securities
or other agreements, arrangements or commitments of any character relating to,
or whose value is related to, any such interest or other ownership interest in
the Company.

“Joinder” has the meaning set forth in Section 36 hereof.

“Joining Party” has the meaning set forth in Section 36 hereof.

“Marketing Procedures Order” means the Order Granting in Part Motion of Oaktree
Capital Management for Entry of an Order Pursuant to Sections 105, 363 and 1107
of the Bankruptcy Code Directing the Debtors to Modify Their Marketing Process
[Docket No. 543], entered by the Bankruptcy Court on June 22, 2018.

“Material Adverse Change” means any event, change, effect, occurrence,
development, circumstance or change of fact occurring after the date hereof
that, individually or in the aggregate, has, had, or would reasonably be
expected to have a material adverse effect on the business, results or
operations, financial condition, assets, or liabilities of the Company and its
subsidiaries, taken as a whole; provided that “Material Adverse Change” shall
not include any event, effect, occurrence, development, circumstance, or change
of fact occurring after the date hereof and arising out of or resulting from
(i) conditions or effects that generally affect persons or entities engaged in
the industries or markets in which the Company or its subsidiaries operate,
(ii) general economic conditions in the United States or Europe, (iii) national
or international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States or its territories, possessions, diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (iv) financial, banking, securities, credit, or commodities markets,
prevailing interest rates or general capital markets conditions in the United
States, Europe, or globally, (v) changes in United States generally accepted
accounting principles, (vi) changes in laws, rules, regulations, orders, or
other binding directives issued by any governmental entity, or (vii) the taking
of any action or any inaction required by this Agreement or the Restructuring,
including the commencement of the Chapter 11 Cases and prosecution of the Plan.

“Milestones” means those milestones set forth in the Restructuring Term Sheet;
provided that (i) the milestone to obtain entry of the Disclosure Statement
Order shall be as soon as reasonably practicable after the Petition Date (but in
no event later than July 20, 2018), and (ii) the milestone to cause the
Effective Date to occur shall be as soon as reasonably practicable after the
Petition Date (but in no event later than the earlier of (a) fifteen (15)
calendar days after the entry of the confirmation order and (b) September 30,
2018).

 

- 6 -



--------------------------------------------------------------------------------

“New Money Backstop Commitment Agreement” shall have the meaning set forth in
the Restructuring Term Sheet.    

“Organizational Documents” means the certificate or articles of incorporation
and bylaws, certificate of formation and partnership or operating agreement (as
applicable), and any similar documents thereto as may be applicable under
applicable law for the reorganized Company.

“Participating Claims” has the meaning set forth in Section 13(a) hereof.

“Parties” has the meaning set forth in the preamble hereof.

“Payout Event” means a chapter 11 plan, other than the Plan, providing for the
(i) the indefeasible payment in full in cash, including any accrued but unpaid
interest (including postpetition interest at the default contract rate), of:
(A) all of the First Lien Claims and (B) all Claims arising under (I) the DIP
Financing, (II) the CLSIP Loan, (III) the Gibraltar 2019 Term Loan, (IV) the
Gibraltar 2021 Term Loan, and (V) the Gibraltar Intermediate Secured Term Loan;
and (ii) treatment of all other Claims against the Company on terms that are no
less favorable than as provided in the Restructuring Term Sheet

“Payout Event Proposal” means a good faith proposal, offer, or indication of
interest from a Payout Event Sponsor to fund a transaction that contemplates a
Payout Event on or prior to November 30, 2018.

“Payout Event Sponsor” means a Person that the Company’s board of directors
believes in good faith has expressed, or that may express, a legitimate interest
in, and has the financial ability to consummate, a Payout Event.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Petition Date” means the date on which the Debtors filed voluntary petitions
under chapter 11 of the Bankruptcy Code.

“Plan” means the chapter 11 plan of reorganization for the Debtors annexed
hereto as Exhibit B, as it may be amended, restated, or supplemented, in
accordance with the terms thereof and consistent with this Agreement and the
Restructuring Term Sheet.

“Plan Supplement” means the supplement to the Plan in the Chapter 11 Cases, that
includes the necessary documentation to effect the Plan and shall be filed
before confirmation of the Plan, in form and substance consistent with this
Agreement and otherwise reasonably acceptable to the Requisite Consenting
Creditors and the Company (as evidenced by their written approval).

 

- 7 -



--------------------------------------------------------------------------------

“Qualified Marketmaker” means an entity that (i) holds itself out to the market
as standing ready in the ordinary course of business to purchase from and sell
to customers Claims, or enter with customers into long and/or short positions in
Claims, in its capacity as a dealer or market maker in such Claims, and (ii) is
in fact regularly in the business of making a market in claims, interests and/or
securities of issuers or borrowers. For the avoidance of doubt, it is
acknowledged and agreed that no Initial Consenting Creditor is a Qualified
Marketmaker.

“Qualified Marketmaker Joinder Date” has the meaning set forth in Section 13(d)
hereof.

“Requisite Consenting Creditors” means, as of any time of determination, the
Initial Consenting Creditors holding greater than 66 2/3% of the aggregate
amount of all First Lien Claims held at such time by all of the Initial
Consenting Creditors.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Period” means the period commencing on the Agreement
Effective Date, and ending on the earlier of (i) the date on which this
Agreement is terminated with respect to all Parties, and (ii) the Effective
Date.

“Restructuring Term Sheet” has the meaning set forth in the recitals hereof.

“Securities Act” has the meaning set forth in Section 7(c) hereof.

“Security Interest” has the meaning set forth in Section 7(b) hereof.

“Sponsor Termination Event” has the meaning set forth in Section 9 hereof.

“Termination Event” means a Creditor Termination Event or a Company Termination
Event.

“Transfer” has the meaning set forth in Section 13(a) hereto.

(b) Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to this Agreement, including, for the avoidance of doubt, the
Restructuring Term Sheet and all exhibits thereto. Additionally, for all
references to written notices or other writings described herein, email to the
parties set forth in Section 26 shall be sufficient.

(c) Sponsor. For the avoidance of doubt, each reference in this Agreement to the
“Sponsor” shall not include any employee or member of Apollo Management
Holdings, L.P. and/or its affiliates in such employee’s or member’s capacity as
a member of the Company’s board of directors.

2. COMMITMENT OF THE CONSENTING CREDITORS.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Consenting Creditor shall:

 

- 8 -



--------------------------------------------------------------------------------

(i) use commercially reasonable efforts to support and complete the
Restructuring and all transactions contemplated under this Agreement, in
accordance with the Milestones;

(ii) (A) negotiate in good faith the Definitive Documentation and (B) exercise
any and all necessary and appropriate rights, and execute and deliver any and
all necessary and appropriate documentation, including any direction letters, in
each case, in its capacity as a holder of Claims in furtherance of the
Restructuring and the Definitive Documentation;

(iii) timely vote (when solicited to do so in accordance with this Agreement
after receipt of a Disclosure Statement approved by the Bankruptcy Court and by
the applicable deadline for doing so) all of its Participating Claims to accept
the Plan and not to change or withdraw such vote prior to the voting deadline to
accept or reject the Plan; provided that such vote shall be deemed revoked and
void ab initio at any time following termination of this Agreement;

(iv) use its commercially reasonable efforts to consent to those actions
contemplated by this Agreement or otherwise required to be taken to effectuate
the Restructuring, including entering into all documents and agreements
necessary to consummate the Restructuring;

(v) use its commercially reasonable efforts to promptly notify the Company, in
writing, of any material governmental or third-party complaints, litigations,
investigations, or hearings (or written communications indicating that the same
may be contemplated or threatened) with respect to the Restructuring; provided
that no such notice need by given if, in the opinion of counsel, giving such
notice is not permitted pursuant to such proceedings;

(vi) upon request by the Company and/or their advisors, use its commercially
reasonable efforts to promptly provide, through the First Lien Professionals,
the Company or the Company’s advisors the aggregate principal amount of all
Claims held by such Consenting Creditor against the Company and its subsidiaries
or affiliates, on an issuance-by-issuance basis as of the date of such request;

(vii) to the extent applicable, (A) not opt-out of any third party release
contemplated by the Plan and/or (B) opt-in to any third party release
contemplated by the Plan; and

(viii) for any Initial Consenting Creditor that is also a CLSIP Creditor, use
its commercially reasonable efforts to enter into the CLSIP Forbearance
Agreement.

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Consenting Creditor shall
not:

(i) object to, or vote any of such Participating Claims to reject, the Plan;

 

- 9 -



--------------------------------------------------------------------------------

(ii) direct the administrative agents under the Existing ABL Revolver, the
Existing RCF, and the First Lien Term Loan, and the trustees under the Claire’s
2019 1L Notes Indenture and the Claire’s 2020 1L Notes Indenture or any other
individual, a partnership, a joint venture, a limited liability company, a
corporation, a trust, an unincorporated organization, a group, a governmental or
regulatory authority, or any legal entity or other Person to exercise any right
or remedy for the enforcement, collection, or recovery of any Participating
Claims against, or Interests in, the Company, its subsidiaries, or affiliates;

(iii) negotiate, enter into, consummate or otherwise participate in any
Alternative Proposal or take any other action, including, but not limited to,
initiating any legal proceeding or enforcing rights as holders of Claims, that
is inconsistent with, or that would reasonably be expected to prevent or
materially delay consummation of, the Restructuring;

(iv) enter into any other restructuring support or similar agreement (including
any settlement agreement) with respect to the Restructuring with any material
creditor, equity holder, ad hoc group, or statutory committee that would be
inconsistent with such Consenting Creditors’ obligations under this Agreement,
in each case without the consent of the Company (such consent not to be
unreasonably withheld);

(v) directly or indirectly, take any actions, or fail to take any actions, where
such taking or failing to take actions would be, in either case,
(A) inconsistent with this Agreement or the Definitive Documentation or
(B) otherwise inconsistent with, or reasonably expected to prevent, interfere
with, delay or impede the implementation or consummation of, the Restructuring;

(vi) directly or indirectly, acquire, beneficially own, or control (whether
through syndications, assignments, participations, or otherwise) any DIP ABL
Revolving Loans or DIP ABL Revolving Commitments (each as defined in the DIP
Term Sheet); or

(vii) directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 2(b).

Subject in all respects to applicable intercreditor agreements among the parties
thereto, nothing in this Agreement shall prohibit any Consenting Creditor from
(x) appearing as a party-in-interest in any matter arising in the Chapter 11
Cases, (y) taking or directing any action to be taken relating to maintenance,
protection, or preservation of any collateral or defending its claims and
interests, and (z) enforcing any right, remedy, condition, consent, or approval
requirement under this Agreement or any Definitive Documentation entered into in
connection with the Restructuring; provided that, in each case, any such action
is not materially inconsistent with such Consenting Creditor’s obligations
hereunder.

 

- 10 -



--------------------------------------------------------------------------------

3. COMMITMENT OF THE SPONSOR.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, the Sponsor shall:

(i) use commercially reasonable efforts to support and complete the
Restructuring and all transactions contemplated under this Agreement, in
accordance with the Milestones;

(ii) (A) negotiate in good faith the Definitive Documentation and (B) exercise
any and all necessary and appropriate rights, and execute and deliver any and
all necessary and appropriate documentation, including any direction letters, in
each case, in its capacity as a holder of Claims in furtherance of the
Restructuring and the Definitive Documentation;

(iii) timely vote (to the extent solicited to do so in accordance with this
Agreement after receipt of a Disclosure Statement approved by the Bankruptcy
Court and by the applicable deadline for doing so) all of its Participating
Claims and Interests to accept the Plan and not to change or withdraw such vote
prior to the voting deadline to accept or reject the Plan; provided that such
vote shall be deemed revoked and void ab initio at any time following
termination of this Agreement;

(iv) use commercially reasonable efforts to consent to those actions
contemplated by this Agreement or otherwise required to be taken to effectuate
the Restructuring, including entering into all documents and agreements
necessary to consummate the Restructuring;

(v) use commercially reasonable efforts to promptly notify the Company and the
Ad Hoc First Lien Group, in writing, of any material governmental or third-party
complaints, litigations, investigations, or hearings (or written communications
indicating that the same may be contemplated or threatened) with respect to the
Restructuring; provided that no such notice need be given if, in the opinion of
counsel, giving such notice is not permitted pursuant to such proceedings;

(vi) upon request by the Company, the Ad Hoc First Lien Group and/or their
respective advisors, use its commercially reasonable efforts to promptly provide
the aggregate principal amount of all Claims held by the Sponsor against the
Company and its subsidiaries or affiliates, on an issuance-by-issuance basis as
of the date of such request;

(vii) to the extent applicable, (A) not opt-out of any third party release
contemplated by the Plan and/or (B) opt-in to any third party release
contemplated by the Plan; and

 

- 11 -



--------------------------------------------------------------------------------

(viii) use commercially reasonably efforts to promptly notify or update the
Company and the Ad Hoc First Lien Group upon becoming aware (A) of a breach by
one or more Party of its obligations under this Agreement, (B) that a
Termination Event has occurred, and (C) of any developments or any case or
controversy that has been commenced or may be commenced against the Company or
any of the Consenting Creditors that would reasonably be expected to impede or
prevent consummation of the Restructuring; provided that, for the avoidance of
doubt, none of the obligations in this paragraph (ix) shall apply to any
information learned by an employee or member of the Sponsor in his or her
capacity as a member of the Company’s board of directors.

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, the Sponsor shall not:

(i) object to, or vote any of such Claims to reject, the Plan;

(ii) vote any of its Claims in favor of or support, directly or indirectly, any
Alternative Proposal;

(iii) publicly announce its intention not to pursue the Restructuring or file
any pleading with the Bankruptcy Court inconsistent with this Agreement;

(iv) direct any other individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or other
Person to exercise any right or remedy for the enforcement, collection, or
recovery of any Claims against, or Interests in, the Company, its subsidiaries,
or affiliates;

(v) negotiate, enter into, consummate, or assist in the submission or
development of or otherwise participate in any Alternative Proposal or take any
other action, including, but not limited to, initiating any legal proceeding or
enforcing rights as holders of Claims or Interests, that is inconsistent with,
or that would reasonably be expected to prevent or materially delay consummation
of, the Restructuring; for the avoidance of doubt, in no event shall the Sponsor
take any action to solicit, initiate, encourage, or assist the submission or
development of any Payout Event Proposal;

(vi) enter into any other restructuring support or similar agreement (including
any settlement agreement) with respect to the Restructuring with any material
creditor, equity holder, ad hoc group, or statutory committee that would be
inconsistent with Sponsor’s obligations under this Agreement, in each case
without the consent of the Company and the Requisite Consenting Creditors (such
consent not to be unreasonably withheld);

(vii) directly or indirectly, take any actions, or fail to take any actions,
where such taking or failing to take actions would be, in either case,
(A) inconsistent with this Agreement or the Definitive Documentation or
(B) otherwise inconsistent with, or reasonably expected to prevent, interfere
with, delay or impede the implementation or consummation of, the Restructuring;

(viii) solicit, initiate, encourage, assist the submission or development of, or
negotiate any financing for the Debtors that is not the DIP Financing; or

 

- 12 -



--------------------------------------------------------------------------------

(ix) directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 3(b).

Subject in all respects to applicable intercreditor agreements among the parties
thereto, nothing in this Agreement shall prohibit the Sponsor from (x) appearing
as a party-in-interest in any matter arising in the Chapter 11 Cases, (y) taking
or directing any action to be taken relating to maintenance, protection, or
preservation of any collateral or defending its claims and interests, and
(z) enforcing any right, remedy, condition, consent, or approval requirement
under this Agreement or any Definitive Documentation entered into in connection
with the Restructuring; provided that, in each case, any such action is not
materially inconsistent with the Sponsor’s obligations hereunder.

4. COVENANTS OF THE COMPANY.

(a) Affirmative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, the Company shall:

(i) use commercially reasonable efforts to support and complete the
Restructuring and all transactions contemplated under this Agreement, in
accordance with the Milestones, including commencing the Chapter 11 Cases;

(ii) negotiate in good faith the Definitive Documentation;

(iii) use commercially reasonable efforts to obtain any and all required
governmental, regulatory, licensing, Bankruptcy Court, or other approvals
(including, without limitation, any necessary third-party consents) necessary to
implement and/or consummate the Restructuring;

(iv) use commercially reasonable efforts to lift or otherwise reverse the effect
of any injunction or other order or ruling of a court or regulatory body that
would impede the consummation of the Restructuring;

(v) (1) cause Hilco Real Estate, LLC, the Company’s real estate advisor, to
consult weekly with the First Lien Professionals and the Ad Hoc First Lien Group
on the Company’s lease assumption and rejection strategy, (2) consult in good
faith with the counsel and financial advisor to the Ad Hoc First Lien Group on
the Company’s lease assumption and rejection strategy, including with respect to
negotiations on the rejection, modification, or assumption of leases,
(3) consult in good faith with the First Lien Professionals prior to the
Company’s entry into, termination, or modification of any material operational
contracts or other arrangements (including without limitation, concessions
agreements and European operations); and (4) use commercially reasonable efforts
to identify in writing to the First Lien Professionals the contracts and leases
proposed to be assumed, assumed and assigned, or rejected by motion to the
Bankruptcy Court or pursuant to the Plan at least 5 business days prior to
filing the Plan Supplement (the “Executory Contracts and Leases Information”).
The Company shall make relevant personnel or advisors reasonably available
during business hours to provide reasonable assistance to the Initial Consenting
Creditors’ review of any such executory contracts and leases identified in the
Executory Contracts and Leases Information;

 

- 13 -



--------------------------------------------------------------------------------

(vi) use commercially reasonable efforts to operate the Company in the ordinary
course consistent with industry practice and the operations contemplated
pursuant to the Company’s business plan (as may be updated from time to time in
consultation with the Ad Hoc First Lien Group), taking into account the
Restructuring and the commencement of the Chapter 11 Cases;

(vii) use commercially reasonable efforts to promptly notify or update the
Initial Consenting Creditors upon becoming aware of any of the following
occurrences: (A) a Termination Event has occurred; (B) any person has challenged
the validity or priority of, or has sought to avoid, any lien securing the First
Lien Claims pursuant to a pleading filed with the Bankruptcy Court or otherwise;
(C) any developments, negotiations, or proposals relating to any material
contracts or case or controversy against the Company that has been or may be
commenced against the Company that would reasonably be expected to impede or
prevent consummation of the Restructuring; or (D) a written proposal with
respect to an Alternative Proposal, including a Payout Event Proposal, with such
notice to include the identity of the non-Debtor Person or group of Persons
involved as well as a written copy of such Alternative Proposal;

(viii) unless the Company obtains the prior written consent of a Consenting
Creditor: (x) use the information regarding any Claims owned at any time by such
Consenting Creditor (the “Confidential Claims Information”) solely in connection
with this Agreement (including any disputes relating thereto); and (y) except as
required by law, rule, or regulation or by order of a court or as requested or
required by the Securities and Exchange Commission or by any other federal or
state regulatory, judicial, governmental, or supervisory authority or body, keep
the Confidential Claims Information strictly confidential and not disclose the
Confidential Claims Information to any other Person. In the event that the
Company is required (by law, rule, regulation, deposition, interrogatories,
requests for information or documents in legal or administrative proceedings,
subpoena, civil investigative demand or other similar process, or by any
governmental, judicial, regulatory, or supervisory body) to disclose the
Confidential Claims Information or the contents thereof, the Company shall, to
the extent legally permissible, provide affected Consenting Creditors with
prompt notice of any such request or requirement so that such Consenting
Creditors may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this section at such Consenting Creditor’s
sole cost and expense. If, in the absence of a protective order or other remedy
or the receipt of a waiver from a Consenting Creditor, the Company believes that
it is nonetheless, following consultation with counsel, required to disclose the
Confidential Claims Information, the Company may disclose only that portion of
the Confidential Claims Information that it believes, following consultation
with counsel, it is required to disclose, provided that it exercises reasonable
efforts to preserve the confidentiality of the Confidential Claims Information,
including, without limitation, by marking the Confidential Claims Information
“Confidential – Attorneys’ Eyes Only” and by reasonably cooperating with the
affected Consenting Creditor to

 

- 14 -



--------------------------------------------------------------------------------

obtain an appropriate protective order or other reliable assurance that
confidential and attorneys’ eyes only treatment will be accorded to the
Confidential Claims Information. In no event shall this Agreement be construed
to impose on a Consenting Creditor an obligation to disclose the price for which
it acquired or disposed of any Claim. The Company’s obligations under this
Section 4(a)(viii) shall survive termination of this Agreement;

(ix) use commercially reasonable efforts to cause the signature pages attached
to this Agreement to be redacted to the extent this Agreement is filed on the
docket maintained in the Chapter 11 Cases, posted on the Company’s website, or
otherwise made publicly available;

(x) (A) after the Petition Date, and to the extent authorized by the Bankruptcy
Court pursuant to any order providing adequate protection to holders of First
Lien Claims, promptly pay the First Lien Fees and Expenses (which, for the
avoidance of doubt, shall not include success fees, transaction fees, or similar
fees), other than those fees and expenses set forth in clause (ii) of the
definition of First Lien Fees and Expenses, as adequate protection as provided
by the Restructuring Term Sheet so long as a Company Termination Event has not
occurred and is not continuing; and (B) on the Effective Date, pay, in full, all
unpaid First Lien Fees and Expenses (which, for the avoidance of doubt, shall
include success fees, transaction fees, or similar fees);

(xi) use commercially reasonable efforts and work in good faith to finalize the
Definitive Documentation, including, without limitation, the form of the
documents in the Plan Supplement so that before the commencement of the hearing
on confirmation of the Plan each such document has been filed in forms that are
consistent with this Agreement and otherwise reasonably acceptable in form and
substance to the Company and the Requisite Consenting Creditors (as evidenced by
their written approval);

(xii) use commercially reasonable efforts to provide the Initial Consenting
Creditors or the First Lien Professionals with copies of any information or
reporting at the same time such information or reporting is provided to DIP
agents and/or lenders pursuant to the DIP Financing or the DIP Orders;

(xiii) use commercially reasonable efforts to provide the Initial Consenting
Creditors or the First Lien Professionals with advance copies of any amendment,
forbearance agreement or similar document related to the Gibraltar Intermediate
Secured Term Loan due 2019 (the “Gibraltar Amendment”), which document shall be
reasonably acceptable in form and substance to the Company and the Requisite
Consenting Creditors, it being acknowledged and agreed that the term sheet for
the Gibraltar Amendment reviewed as of the date hereof is reasonably acceptable;
and

(xiv) use commercially reasonable efforts to cause each of its direct and
indirect subsidiaries, whether a Party to this Agreement or not, to comply with
the terms of this Agreement as if such entity were a Company entity party
hereto.

 

- 15 -



--------------------------------------------------------------------------------

(b) Negative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, the Company
(except with the prior written consent of the Requisite Consenting Creditors)
shall not, directly or indirectly:

(i) subject to Section 5(a) hereof (and from and after the date hereof), take
any action to solicit, initiate, encourage, negotiate, or assist the submission
or development of an Alternative Proposal;

(ii) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any Definitive Documentation necessary to effectuate the Restructuring) that, in
whole or in part, are not materially consistent with this Agreement;

(iii) directly or indirectly, take any actions, or fail to take any actions,
where such taking or failing to take actions would be, in either case,
(A) inconsistent with this Agreement or the Definitive Documentation or
(B) otherwise inconsistent with, or reasonably expected to prevent, interfere
with, delay or impede the implementation or consummation of, the Restructuring;

(iv) enter into, terminate, or otherwise modify any material operational
contracts, leases, or other arrangements (including without limitation,
concessions agreements and European operations) without the prior written
consent of the Requisite Consenting Creditors (such consent not to be
unreasonably withheld, conditioned, or delayed);

(v) (A) redeem, purchase or acquire, or offer to acquire any shares of, or any
options, warrants, conversion privileges, or rights of any kind to acquire any
shares of, any of its capital stock or other equity interests, or (B) issue,
sell, pledge, dispose of, or grant or incur any encumbrance on, any shares of,
or any options, warrants, conversion privileges, or rights of any kind to
acquire any shares of, any of its capital stock or other equity interests (other
than issuances of equity interests upon the exercise, exchange, or conversion of
options, warrants, or other conversion privileges that are outstanding as of the
date hereof and only in accordance with the terms of such options, warrants, or
other conversion privileges as in effect on the date hereof);

(vi) other than as required by the Restructuring Term Sheet or the Plan, amend
or propose to amend its respective certificate or articles of incorporation,
bylaws, LLC Agreement, or other comparable organizational documents;

(vii) (A) split, combine or reclassify any outstanding shares of its capital
stock or other equity interests, or (B) declare, set aside or pay any dividend
or other distribution payable in cash, stock, property, a combination thereof,
or otherwise with respect to any of its capital stock or other equity interests
or any capital stock or other equity interests of any other Person;

 

- 16 -



--------------------------------------------------------------------------------

(viii) pay or make any payment, transfer, or other distribution (whether in
cash, securities, or other property) of or in respect of principal of or
interest on any funded indebtedness for borrowed money of the Debtors that
either (A) is expressly subordinate in right of payment to the First Lien Claims
or (B) secured by an interest in collateral, which interest is subordinate in
priority to that securing any of the First Lien Claims, or any payment or other
distribution (whether in cash, securities, or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation, or termination in respect of any such
funded indebtedness that is not contemplated by the Restructuring Term Sheet;

(ix) enter into any transaction, or proposed settlement of any claim,
litigation, dispute, controversy, cause of action, proceeding, appeal,
determination, investigation, matter, or otherwise that will materially impair
the Company’s ability to consummate the Restructuring or the value that the
Company is committing to provide holders of First Lien Claims in accordance with
this Agreement;

(x) file, support, amend or modify the Plan except as provided by this Agreement
or otherwise without the consent of the Requisite Consenting Creditors (such
consent not to be unreasonably withheld);

(xi) enter into any other restructuring support or similar agreement (including
any settlement agreement) with respect to the Restructuring with any material
creditor, equity holder, ad hoc group, or statutory committee that would be
inconsistent with the Company’s obligations under this Agreement or that would
materially impair the Company’s ability to consummate the Restructuring within
the timeframe contemplated by this Agreement, in each case without the consent
of the Requisite Consenting Creditors (such consent not to be unreasonably
withheld);

(xii) without limiting the Company’s rights under Section 5(a) hereof, solicit,
initiate, encourage, assist the submission or development of, negotiate, enter
into, file with the Bankruptcy Court, or seek Court approval to enter into any
financing that is not the DIP Financing without the written consent of the
Requisite Consenting Creditors, such consent not to be unreasonably withheld,
provided that such consent shall not be required if the Company is seeking
alternate DIP financing and one or more Initial Consenting Creditors control the
exercise of remedies under the DIP Financing in effect at that time;

(xiii) consent to any assignments of, or participations in, the DIP ABL
Revolving Loans or DIP ABL Revolving Commitments to any bank or other financial
institutions other than an Eligible Institution without first receiving the
written consent of the Requisite Consenting Creditors (such consent not to be
unreasonably withheld); provided that this clause (xiii) shall not apply to the
extent compliance herewith would otherwise breach the Company’s obligations
pursuant to that certain Commitment Letter dated as of March 11, 2018 by and
between Claire’s Stores, Inc. and Citigroup Global Markets; or

 

- 17 -



--------------------------------------------------------------------------------

(xiv) directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 4(b).

(c) The Company acknowledges that it has reviewed this Agreement and has decided
to enter into this Agreement in the exercise of its fiduciary duties.

5. ADDITIONAL AGREEMENTS; GO-SHOP AND BREAKUP FEE.

(a) From and after the date hereof, the Company shall be authorized to solicit,
develop, and negotiate one or more Alternative Proposals pursuant to the
Marketing Procedures Order.

(b)

(i) If this Agreement is terminated as to all Parties hereto for any reason
other than (x) by the Consenting Creditors following a breach by the Sponsor in
respect of which the Consenting Creditors may terminate this Agreement or (y) by
the Company upon the breach of Consenting Creditors in respect of which the
Company may terminate this Agreement, the Company shall pay to the Backstop
Parties a termination fee equal to $38.75 million upon such termination (the
“Breakup Fee”).    

(ii) The Company shall make the payment of the Breakup Fee to the Backstop
Parties or their designees based upon the allocations set forth on Schedule I
hereto

(iii) Following the termination of this Agreement in a circumstance where the
Breakup Fee would be payable in accordance with Section 5(b)(i), (x) the
Consenting Creditors’ rights to seek allowance of the Breakup Fee as an
administrative expense of the Debtors’ estates pursuant to section 503(b)(1) of
the Bankruptcy Code and (y) the Company’s and any other party’s rights to oppose
such a request are fully reserved.

6. MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

(a) Each of the Parties, severally and not jointly, represents and warrants to
each other Party that the following statements are true, correct, and complete
as of the date hereof (or, if later, the date that such Party first became or
becomes a Party) but, solely with respect to the Company, subject to any
limitations or approvals arising from, or required by, the commencement of the
Chapter 11 Cases:

(i) it is validly existing and in good standing under the laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;

(ii) except as expressly provided in this Agreement or as may be required for
disclosure by the Securities and Exchange Commission, no material consent or
approval of, or any registration or filing with, any other Person is required
for it to carry out the Restructuring contemplated by, and perform its
obligations under, this Agreement;

 

- 18 -



--------------------------------------------------------------------------------

(iii) except as expressly provided in this Agreement, it has all requisite
organizational power and authority to enter into this Agreement and to carry out
the Restructuring contemplated by, and perform its obligations under, this
Agreement;

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, (2) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under any material debt for borrowed money to which it
or any of its subsidiaries is a party, or (3) violate any order, writ,
injunction, decree, statute, rule, or regulation.

(b) The Company represents and warrants to the Consenting Creditors and the
Sponsor that there are no pending agreements or understandings (oral or written)
and that it has not entered into a definitive agreement (oral or written) with
respect to an Alternative Proposal as of the date first written above.

7. OWNERSHIP OF CLAIMS. Each Consenting Creditor and Sponsor, severally and not
jointly, represents and warrants as follows:

(a) as of the date of this Agreement, it (i) either (A) is the beneficial owner
of the principal amount of Claims set forth below its signature hereto with the
power to vote such Claims or (B) has sole investment or voting discretion with
respect to the principal amount of Claims set forth below its signature hereto
and has the power and authority to bind the beneficial owner(s) of such Claims
to this Agreement, and (ii) does not beneficially own or control any other
Claims for outstanding debt obligations other than those Claims identified below
its name on it signature page hereof;

(b) other than pursuant to this Agreement, such Claims are free and clear of any
pledge, lien, security interest, hypothecation or encumbrance (each, a “Security
Interest”), that would materially or adversely affect such Consenting Creditor’s
ability to perform its obligations contained in this Agreement at the time such
obligations are required to be performed, it being understood that any Security
Interest that is released upon the payment of the underlying obligation and any
Security Interest in favor of a broker-dealer in connection with any prime
brokerage account does not materially and adversely affect a Consenting
Creditor’s ability to perform its obligations contained in this Agreement at the
time such obligations are required to be performed; and

 

- 19 -



--------------------------------------------------------------------------------

(c) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (B) an institutional accredited investor (as defined in
Rule 501(a)(1), (2), (3), or (7) under the Securities Act of 1933, as amended
(the “Securities Act”), (C) a non-U.S. person under Regulation S under the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of the Company acquired by the Consenting Creditor in connection with
the Restructuring will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act.

8. TERMINATION BY REQUISITE CONSENTING CREDITORS.

The Requisite Consenting Creditors may terminate this Agreement, in each case,
upon delivery of written notice to the Company and the Sponsor in accordance
with Section 26 hereof at any time after the occurrence of or during the
continuation of any of the following events (each, a “Creditor Termination
Event”):

(a) the breach by the Company of any of its obligations, representations,
warranties, or covenants set forth in this Agreement in any respect, which
breach of covenant or obligation (if curable) remains uncured three (3) Business
Days after the receipt by the Company of written notice of such breach from the
Requisite Consenting Creditors;

(b) (i) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, an order of the Bankruptcy Court
which has not been stayed), of any statute, regulation, ruling or order
declaring this Agreement or any material portion hereof to be unenforceable or
enjoining or otherwise restricting the consummation of any material portion of
the Restructuring, and/or (ii) the execution by the Company of a settlement or
other agreement in respect of any of the counts asserted against it that
adversely affects (or would adversely affect if consummated) the consummation of
any material portion of the Restructuring, and in each case which remains
uncured after three (3) Business Days after receipt by the Company of written
notice from the Requisite Consenting Creditors;

(c) a trustee under section 1104 of the Bankruptcy Code or an examiner shall
have been appointed in the Chapter 11 Cases, which order has not been reversed,
stayed, or vacated after three (3) Business Days;

(d) an order for relief under chapter 7 of the Bankruptcy Code shall have been
entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have been
dismissed, in each case by order of the Bankruptcy Court, which order has not
been reversed, stayed, or vacated after three (3) Business Days;

(e) if any of the Definitive Documentation (including any amendment or
modification thereof) filed with the Bankruptcy Court or otherwise finalized, or
has become effective, contains terms and conditions that are inconsistent with
this Agreement or otherwise not reasonably acceptable in form and substance to
the Requisite Consenting Creditors, and such defect remains uncured three
(3) Business Days after the receipt by the Company of written notice of such
inconsistency from the Requisite Consenting Creditors;

 

- 20 -



--------------------------------------------------------------------------------

(f) the Disclosure Statement Order or the Confirmation Order, is (i) amended or
modified without the consent of the Requisite Consenting Creditors; or
(ii) reversed, permanently stayed, dismissed, or vacated, unless the Bankruptcy
Court enters a new Disclosure Statement Order, or a new Confirmation Order, as
applicable; in each case which remains uncured after three (3) Business Days
after receipt by the Company of written notice by the Requisite Consenting
Creditors;

(g) the Company, Sponsor, or any of their respective affiliates file any motion
or pleading with the Bankruptcy Court that is not consistent in all material
respects with this Agreement and such motion or pleading has not been withdrawn
within two (2) Business Days of each of the Company’s and/or the applicable
filing party’s receiving written notice from the Requisite Consenting Creditors
that such motion or pleading is inconsistent with this Agreement;

(h) the Company (i) withdraws or revokes the Plan, (ii) files, publicly proposes
or otherwise supports (in a manner not permitted pursuant to Section 5(a)
hereof), or executes a definitive written agreement with respect to an
Alternative Proposal, including a Payout Event Proposal, or (iii) executes an
amendment or written modification to a Definitive Document that is not
consistent with this Agreement;

(i) the Company fails to use commercially reasonable efforts to oppose any
(A) Alternative Proposal filed with the Bankruptcy Court, or (B) amendment or
modification to the Plan filed with the Bankruptcy Court containing any terms
that are inconsistent with this Agreement, unless such amendment or modification
is otherwise consented to in writing by the Requisite Consenting Creditors (such
consent not to be unreasonably withheld);

(j) the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard
to any assets of the Company with an aggregate value in excess of $10,000,000
without the written consent of the Requisite Consenting Creditors, which order
has not been reversed, stayed, or vacated after three (3) Business Days;

(k) the Bankruptcy Court grants relief that is inconsistent in any respect with
this Agreement and such inconsistent relief is not dismissed, vacated or
modified to be consistent with this Agreement within five (5) Business Days of
the Company’s receiving written notice from the Requisite Consenting Creditors
that such relief is inconsistent with this Agreement;

(l) the Company loses the exclusive right to file and solicit acceptances of a
chapter 11 plan;

(m) the Company files, joins or supports (pursuant to a pleading filed with, or
a statement made before, the Bankruptcy Court) any motion, application,
adversary proceeding or cause of action (A) challenging the validity,
enforceability, or priority of, or to avoid, the liens on any asset or assets
comprising any portion of the collateral securing the First Lien Claims, (B)

 

- 21 -



--------------------------------------------------------------------------------

seeking to impose liability upon or enjoin the holders of First Lien Claims in
their capacity as such, or (C) seeking to restrict the rights of holders of
First Lien Claims in their capacity as such, in each case unless otherwise
consented to in writing by the Requisite Consenting Creditors and where such
pleading has not been withdrawn within three (3) Business Days of the Company
receiving written notice from the Requisite Consenting Creditors that such
motion or pleading is inconsistent with this Agreement; provided, that, the
foregoing shall not limit nor be deemed to limit (x) the Company’s rights to
enforce this Agreement in any way or (y) the Company’s rights to seek a
determination that any adequate protection payments made on account of First
Lien Claims should be recharacterized as payment on account of the secured
portion of First Lien Claims as of the Petition Date;

(n) the occurrence of a Material Adverse Change;

(o) there is a failure to achieve any Milestone, unless such Milestone is
satisfied prior to a termination of this Agreement;

(p) the Effective Date has not occurred by September 30, 2018, subject to
extension by the Requisite Consenting Creditors in writing;

(q) the Company executes a definitive written agreement with respect to an
Alternative Proposal;

(r) the Company or any of its subsidiaries enters into any Gibraltar

Amendment that is not reasonably acceptable to the Requisite Consenting
Creditors, it being acknowledged and agreed that the Gibraltar Amendment
contemplated by the term sheet reviewed by the Consenting Creditors as of the
date hereof is acceptable; or

(s) the Bankruptcy Court grants relief that is inconsistent in any respect with
this Agreement and such inconsistent relief is not dismissed, vacated or
modified to be consistent with this Agreement within five (5) Business Days of
the Company’s receiving written notice from the Requisite Consenting Creditors
that such relief is inconsistent with this Agreement.

9. TERMINATION BY THE SPONSOR. The Sponsor may terminate this Agreement, solely
with respect to the Sponsor, at any time after the occurrence of or during the
continuation of any of the following events solely to the extent such event
adversely impacts the Sponsor (each, a “Sponsor Termination Event”):

(a) the breach by the Company of any of its obligations, representations,
warranties, or covenants set forth in this Agreement in any respect, which
breach of covenant or obligation (if curable) remains uncured three (3) Business
Days after the receipt by the Company of written notice of such breach from the
Sponsor;

(b) (i) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, an order of the Bankruptcy Court
which has not been stayed), of any statute, regulation, ruling or order
declaring this Agreement or any material portion hereof to be unenforceable or
enjoining or otherwise restricting the consummation of any material portion of

 

- 22 -



--------------------------------------------------------------------------------

the Restructuring, and/or (ii) the execution by the Company of a settlement or
other agreement in respect of any of the counts asserted against it that
adversely affects (or would adversely affect if consummated) the consummation of
any material portion of the Restructuring, and in each case which remains
uncured after three (3) Business Days after receipt by the Company of written
notice from the Sponsor;

(c) a trustee under section 1104 of the Bankruptcy Code or an examiner shall
have been appointed in the Chapter 11 Cases, which order has not been reversed,
stayed, or vacated after three (3) Business Days;

(d) an order for relief under chapter 7 of the Bankruptcy Code shall have been
entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have been
dismissed, in each case by order of the Bankruptcy Court, which order has not
been reversed, stayed, or vacated after three (3) Business Days;

(e) the Company (i) withdraws or revokes the Plan, or (ii) files, publicly
proposes or otherwise supports (in a manner not permitted pursuant to
Section 5(a) hereof), or executes a definitive written agreement with respect to
an Alternative Proposal, including a Payout Event Proposal; or

(f) the Bankruptcy Court grants relief that is inconsistent in any respect with
this Agreement and such inconsistent relief is not dismissed, vacated or
modified to be consistent with this Agreement within five (5) Business Days of
the Company receiving written notice from the Sponsor that such relief is
inconsistent with this Agreement.

10. MUTUAL TERMINATION. This Agreement may be terminated by mutual, written
agreement among (a) the Company, and (b) the Requisite Consenting Creditors.

11. COMPANY TERMINATION EVENTS. The Company may terminate this Agreement, upon
the occurrence of any of the following events (each a “Company Termination
Event):

(a) a failure by any Consenting Creditor to timely vote all its Participating
Claims (as defined herein) in accordance with Section 2(a)(iii) hereof; provided
that the foregoing shall not apply if Consenting Creditors holding in excess of
67.0% of all First Lien Claims have submitted ballots to accept the Plan (and
not withdrawn such ballots) in accordance with Section 2(a)(iii) hereof;

(b) without limiting Section 11(a) hereof, the breach by one or more Consenting
Creditors of any of the material obligations, representations, warranties, or
covenants of such Consenting Creditors set forth in this Agreement, and which
breach remains uncured after three (3) Business Days after receipt by the
Requisite Consenting Creditors of written notice from the Company; provided that
the foregoing shall not apply if non-breaching Consenting Creditors hold in
excess of 67.0% of all First Lien Claims as of such date;

 

- 23 -



--------------------------------------------------------------------------------

(c) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, an order of the Bankruptcy Court
which has not been stayed), of any statute, regulation, ruling or order
declaring this Agreement or any material portion hereof to be unenforceable or
enjoining or otherwise restricting the consummation of a portion of the
Restructuring and in each case which remains uncured after three (3) Business
Days after receipt by the Requisite Consenting Creditors of written notice from
the Company;

(d) a Consenting Creditor or any of its affiliates files any motion or pleading
with the Bankruptcy Court that is not consistent in all material respects with
this Agreement and such motion or pleading has not been withdrawn within two
(2) Business Days of each of the Consenting Creditor’s and/or the applicable
filing party’s receiving written notice from the Company that such motion or
pleading is inconsistent with this Agreement; provided that the foregoing shall
not apply if non-breaching Consenting Creditors hold in excess of 67.0% of all
First Lien Claims as of such date;

(e) a Consenting Creditor files, publicly proposes or otherwise supports any
(i) Alternative Proposal (other than a Payout Event Proposal), or (ii) amendment
or modification to the Plan containing any terms that are inconsistent with this
Agreement and such filing, proposal or support has not been withdrawn within two
(2) Business Days of the Consenting Creditor receiving written notice from the
Company that such filing, proposal or support violates this Agreement; provided
that the foregoing shall not apply if non-breaching Consenting Creditors hold in
excess of 67.0% of all First Lien Claims as of such date;

(f) the Bankruptcy Court grants relief that is inconsistent in any respect with
this Agreement and such inconsistent relief is not dismissed, vacated or
modified to be consistent with this Agreement within five (5) Business Days of
the Consenting Creditors’ receiving written notice from the Company that such
relief is inconsistent with this Agreement;

(g) the occurrence of a Material Adverse Change; or

(h) if the board of directors of any Debtor at any time determines in good faith
that continued performance under this Agreement would be inconsistent with its
fiduciary duties.

12. TERMINATION.

(a) This Agreement shall terminate if the New Money Backstop Commitment
Agreement terminates for any reason, provided that if the New Money Backstop
Commitment Agreement is terminated by the Company upon the breach of Initial
Consenting Creditors in respect of which the Company may terminate that
agreement, the Breakup Fee shall not be due and payable hereunder.

(b) Subject to Section 11(h), no Party may terminate this Agreement based on a
Company Termination Event, Creditor Termination Event, or Sponsor Termination
Event, as applicable, caused by such Party’s failure to perform or comply in all
material respects with the terms and conditions of this Agreement (unless such
failure to perform or comply arises as a result of another Party’s actions or
inactions).

 

- 24 -



--------------------------------------------------------------------------------

(c) Upon the termination of this Agreement by the Requisite Consenting Creditors
or the Company, (i) all Parties shall be released from their commitments,
undertakings, and agreements under or related to this Agreement other than
obligations under this Agreement which by their terms expressly survive a
termination date, and (ii) there shall be no liability or obligation on the part
of any Party.

(d) Upon the termination of this Agreement as to the Sponsor following a Sponsor
Termination Event, (i) the Sponsor shall be released from its commitments,
undertakings, and agreements under or related to this Agreement other than
obligations under this Agreement which by their terms expressly survive a
termination date, and (ii) there shall be no liability or obligation on the part
of any Party to the Sponsor.

(e) In no event shall any termination of this Agreement relieve a Party from
(i) liability for its breach or non-performance of its obligations hereunder
prior to the termination date, including but not limited to the Company’s
obligations to pay the First Lien Fees and Expenses, and (ii) obligations under
this Agreement which by their terms expressly survive a termination date.

13. TRANSFER OF CLAIMS

(a) Each Consenting Creditor and the Sponsor agrees that it shall not sell,
assign, grant, transfer, convey, hypothecate or otherwise dispose of (each, a
“Transfer”) any Claims, including First Lien Claims, against the Company now
owned or hereafter acquired (collectively, the “Participating Claims”), or any
option thereon or any right or interest (voting or otherwise) in any or all of
its Participating Claims, except to a party that (i) is a Consenting Creditor,
or (ii), as a condition subsequent to the effectiveness of any such Transfer,
executes and delivers a Transfer Agreement in the form attached hereto as
Exhibit C to counsel to the Ad Hoc First Lien Group, the Company, and to Weil,
Gotshal & Manges LLP (“Weil”) no more than two (2) business days after the
settlement of the relevant Transfer in accordance with Section 26 hereof, and
any such Participating Claims automatically shall be deemed to be subject to the
terms of this Agreement. With respect to any Transfers effectuated in accordance
with clause (ii) above, (A) such transferee shall be deemed to be Consenting
Creditor for purposes of this Agreement, and (B) the Company shall be deemed to
have acknowledged such Transfer.

(b) This Agreement shall in no way be construed to preclude any Consenting
Creditor from acquiring additional Claims against the Company other than DIP ABL
Revolving Loans or DIP ABL Revolving Commitments; provided, that, (i) any such
additional Claims automatically shall be deemed to be Participating Claims and
shall be subject to all of the terms of this Agreement and (ii) each such
Consenting Creditor agrees that such additional Participating Claims shall be
subject to this Agreement. Each Consenting Creditor agrees to provide to counsel
to the Ad Hoc First Lien Group, the Company, and Weil notice in accordance with
Section 26 hereof of (x) the acquisition of any additional Participating Claims
and (y) whether such Claims were acquired from an existing Consenting Creditor,
no more than two (2) business days after of the consummation of the transaction
acquiring such additional Participating Claims.

 

- 25 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (i) any Consenting Creditor
may Transfer any of its Participating Claims to a Qualified Marketmaker without
the requirement that the Qualified Marketmaker be or become a Consenting
Creditor; provided, that, the Qualified Marketmaker subsequently Transfers all
right, title and interest in such Participating Claims to a transferee that is
or becomes a Consenting Creditor in accordance with this Agreement, and the
transfer documentation between the transferring Consenting Creditor and such
Qualified Marketmaker shall contain a requirement that provides as such; and
(ii) to the extent any Consenting Creditor is acting in its capacity as a
Qualified Marketmaker, it may Transfer any Claims that it acquires from an
entity that is not a Consenting Creditor without the requirement that the
transferee be or become a Consenting Creditor.

(d) Notwithstanding the foregoing, if at the time of a proposed Transfer of such
Participating Claims to a Qualified Marketmaker, such Participating Claims
(x) may be voted on the Plan or any Alternative Proposal, the proposed
transferor Consenting Creditor must first vote such Participating Claims in
accordance with Section 2(a)(iii), or (y) have not yet been and may not yet be
voted on the Plan or any Alternative Proposal and such Qualified Marketmaker
does not Transfer such Participating Claims to a subsequent transferee prior to
the third (3rd) business day prior to the expiration of the applicable voting
deadline (such date, the “Qualified Marketmaker Joinder Date”), such Qualified
Marketmaker shall be required to (and the transfer documentation to the
Qualified Marketmaker shall have provided that it shall), on the first (1st)
Business Day immediately following the Qualified Marketmaker Joinder Date,
become a Consenting Creditor with respect to such Participating Claims in
accordance with the terms hereof; provided, that, the Qualified Marketmaker
shall automatically, and without further notice or action, no longer be a
Consenting Creditor with respect to such Participating Claims at such time that
the transferee of such Participating Claims becomes a Consenting Creditor with
respect to such Participating Claims.

(e) Any Transfer of Participating Claims that does not comply with this
Section 13 shall be deemed null and void ab initio in all respects and without
further action by any Party.

(f) Notwithstanding anything herein to the contrary, to the extent that a
Consenting Creditor effects the Transfer of all of its Claims in accordance with
this Agreement, including, for the avoidance of doubt, in accordance with the
foregoing portion of this Section 13, such Consenting Creditor shall cease to be
a Party to this Agreement in all respects and shall have no further obligations
hereunder.

14. COOPERATION.

(a) The Company shall use commercially reasonable efforts to provide counsel for
the Ad Hoc First Lien Group and the Sponsor drafts of all motions, applications,
and other pleadings the company intends to file with the Bankruptcy Court to
implement the Restructuring (or that could be reasonably expected to affect the
interests of holders of First Lien Claims, in their capacities as such) at least
three (3) business days before the date when the Company intends to file such
pleading, unless such advance notice is impossible or impracticable under the
circumstances, in which case the Company shall use commercially reasonable
efforts to notify telephonically or by electronic mail counsel to the Ad Hoc
First Lien Group and the Sponsor to advise them as such and, in any event, shall
provide such drafts as soon as reasonably practicable.

 

- 26 -



--------------------------------------------------------------------------------

(b) Each Consenting Creditor shall use commercially reasonable efforts to
provide counsel for the Company drafts of all motions, applications, and other
pleadings the Consenting Creditor intends to file with the Bankruptcy Court to
implement the Restructuring at least three (3) business days before the date
when such Consenting Creditor intends to file such pleading, unless such advance
notice is impossible or impracticable under the circumstances, in which case the
Consenting Creditor shall use commercially reasonable efforts to notify
telephonically or by electronic mail counsel to the Company to advise them as
such and, in any event, shall provide such drafts as soon as reasonably
practicable.

15. AMENDMENTS. Unless otherwise specifically provided herein, no amendment,
modification, waiver, or other supplement of the terms of this Agreement
(including the Restructuring Term Sheet) shall be valid unless such amendment,
modification, waiver, or other supplement is in writing and has been signed by
the Company and the Requisite Consenting Creditors; provided, however, that any
amendment to this Agreement to (i) the defined term “Requisite Consenting
Creditors,” (ii) the conditions to the effectiveness of this Agreement set forth
in Section 37, and (iii) this Section 15, shall require the written consent of
the Company and each Initial Consenting Creditor.

16. ENTIRE AGREEMENT. This Agreement, including the Restructuring Term Sheet and
the attached exhibits, constitutes the entire agreement of the Parties with
respect to the subject matter of this Agreement, and supersedes all other prior
negotiations, agreements and understandings, whether written or oral, among the
Parties with respect to the subject matter of this Agreement; provided, however,
that any confidentiality agreement executed by any Consenting Creditor or First
Lien Professional and the Fee Letters shall survive this Agreement and shall
continue to be in full force and effect in accordance with their terms.

17. SURVIVAL OF AGREEMENT. Notwithstanding the termination of this Agreement,
the agreements and obligations of the Parties in Sections 4(a)(viii),
4(a)(x)(A), and 15 through 35 survive such termination and shall continue in
full force and effect in accordance with the terms hereof. Each of the Parties
acknowledges and agrees that this Agreement is being executed in connection with
negotiations concerning a possible restructuring of the Company, and in
contemplation of possible filings by the Company under Chapter 11 of the
Bankruptcy Code, and (a) the exercise of the rights granted in this Agreement
(including giving of notice of termination) shall not be a violation of the
automatic stay provisions of section 362 of the Bankruptcy Code and (b) the
Company hereby waives its right to assert a contrary position in the Chapter 11
Cases, if any, with respect to the foregoing.

18. IPCOs; ADDITIONAL AGREEMENTS. Notwithstanding anything herein to the
contrary, it is acknowledged and agreed that CLSIP Holdings LLC (“CLSIP HoldCo”)
and CLSIP LLC (“CLSIPCo” and, collectively, the “IPCos”) shall be Parties to
this Agreement only to the extent their respective obligations or undertakings
(including representations, and warranties) do not conflict with, or breach, any
material contractual

 

- 27 -



--------------------------------------------------------------------------------

obligation or undertaking of those entities, including the CLSIP Loan Credit
Agreement and their formation or organizational documents, (collectively, the
“Non-RSA IPCo Undertakings”); provided further that to the extent any of the
Non-RSA IPCo Undertakings would otherwise conflict with, or breach, any of the
IPCos’ respective covenants, obligations, undertakings, representations, or
warranties under this Agreement, the applicable covenant, undertaking,
representation or warranty under this Agreement shall be automatically amended
and deemed amended without any further action by any Party solely with respect
to CLSIP HoldCo and/or CLSIPCo, as applicable, such that no such conflict or
breach (including any Consenting Creditor Termination Event or Sponsor
Termination Event that might otherwise occur) shall exist and in no event shall
the IPCos have any monetary liability as a result of their status as Parties
under this Agreement.

19. NO WAIVER OF PARTICIPATION AND PRESERVATION OF RIGHTS. If the transactions
contemplated herein are not consummated, or following the occurrence of the
termination of this Agreement with respect to all Parties, if applicable,
nothing herein shall be construed as a waiver by any Party of any or all of such
Party’s rights, remedies, claims, and defenses and the Parties expressly reserve
any and all of their respective rights, remedies, claims and defenses.

20. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by email in portable document format (.pdf).

21. HEADINGS. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

22. RELATIONSHIP AMONG PARTIES. Notwithstanding anything herein to the contrary,
the duties and obligations of the Consenting Creditors under this Agreement
shall be several, not joint. No Consenting Creditor shall, as a result of its
entering into and performing its obligations under this Agreement, be deemed to
be part of a “group” (as that term is used in section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder) with any of the other Consenting Creditor. It is understood and
agreed that no Consenting Creditor has any duty of trust or confidence in any
kind or form with any other Consenting Creditor, and, except as expressly
provided in this Agreement, there are no commitments among or between them. In
this regard, it is understood and agreed that any Consenting Creditor may trade
in the Claims or other debt or equity securities of the Company without the
consent of the Company or any other Consenting Creditor, but subject to
applicable securities laws, the terms of this Agreement, and the terms of the
First Lien Term Loan Credit Agreement and the First Lien Indentures; provided,
however, that no Consenting Creditor shall have any responsibility for any such
trading to any other entity by virtue of this Agreement. No prior history,
pattern, or practice of sharing confidences among or between the Consenting
Creditors shall in any way affect or negate this understanding and agreement.

 

- 28 -



--------------------------------------------------------------------------------

23. REMEDIES. It is understood and agreed by the Parties that, without limiting
any other remedies available at law or equity, money damages would be an
insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy of any such breach, including, without
limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder, without the necessity of proving the inadequacy of money damages as a
remedy. Each of the Parties hereby waives any defense that a remedy at law is
adequate and any requirement to post bond or other security in connection with
actions instituted for injunctive relief, specific performance, or other
equitable remedies.

24. NO COMMITMENT. Neither any Consenting Creditor nor the Sponsor shall be
obligated to fund or otherwise be committed to provide funding in connection
with the Restructuring, except pursuant to a separate commitment letter or
definitive documentation relating specifically to such funding, if any, that has
been (i) executed by such Consenting Creditor or the Sponsor and (ii) approved
by the Bankruptcy Court, as necessary, along with the satisfaction of any
conditions precedent to such funding requirements.

25. JURY TRIAL, GOVERNING LAW AND DISPUTE RESOLUTION.

(a) The Parties waive all rights to trial by jury in any jurisdiction in any
action, suit, or proceeding brought to resolve any dispute between or among the
Parties arising out of this Agreement, whether sounding in contract, tort or
otherwise.

(b) This Agreement shall be governed by and construed in accordance with the
Bankruptcy Code and the laws of the State of New York, without regard to any
conflicts of law provision which would require the application of the law of any
other jurisdiction. By its execution and delivery of this Agreement, each Party
irrevocably and unconditionally agrees for itself that, subject to
Section 25(c), any legal action, suit or proceeding against it with respect to
any matter under or arising out of or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, may be brought in any state or federal court of competent
jurisdiction in New York County, State of New York, and by execution and
delivery of this Agreement, each of the Parties hereby: (i) irrevocably accepts
and submits itself to the nonexclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit or proceeding; and
(ii) waives any objection to laying venue in any such action, suit or
proceeding.

(c) Notwithstanding the foregoing, if the Chapter 11 Cases are commenced,
nothing in Section 25(a)–(b) shall limit the authority of the Bankruptcy Court
to hear any matter related to or arising out of this Agreement, and each Party
irrevocably and unconditionally consents to the jurisdiction and venue of the
Bankruptcy Court to hear and determine such matters during the pendency of the
Chapter 11 Cases.

26. NOTICES. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, mailed (first class postage prepaid) or by
email to the Parties at the below addresses, or e-mail addresses. For the
avoidance of doubt when written notice or approval from

 

- 29 -



--------------------------------------------------------------------------------

Requisite Consenting Creditors is required by this Agreement, email from
Requisite Consenting Creditors’ counsel to Company’s counsel shall be
sufficient.

If to the Company:

Claire’s Stores, Inc.

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

Facsimile: (312)

E-mail Address:      Stephen.Sernett@claires.com

With a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Ray C. Schrock, P.C.

         Matt Barr

         Ryan Preston Dahl

Facsimile: (212) 310 8007

E-mail Address:     ray.schrock@weil.com

                                matt.barr@weil.com

                                ryan.dahl@weil.com

If to a Consenting Creditor, to the address set forth beneath such lender’s
signature block, and, if to an Initial Consenting Creditor, with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn:    Matthew A. Feldman

            Brian S. Lennon

            Daniel I. Forman

Telephone: (212) 728-8000

Facsimile: (212) 728-8111

E-mail Address:     mfeldman@willkie.com

                                blennon@willkie.com

                                dforman@willkie.com

If to the Sponsor:

Apollo Management Holdings, L.P.

9 West 57th Street

New York, NY 10019

 

- 30 -



--------------------------------------------------------------------------------

Attn:    Lance Milken

            John Suydam

Telephone: (212) 515-3200

E-mail Address:    milken@apollolp.com

                               suydam@apollolp.com

With a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn:    Jeffrey D. Saferstein

Facsimile: (212) 373-3000

Email Address:    jsaferstein@paulweiss.com

27. NO ASSIGNMENTS; THIRD-PARTY BENEFICIARIES. Except as expressly provided
herein, this Agreement may not be assigned by any Party. In furtherance of the
foregoing, the rights of an Initial Consenting Creditor in its capacity as such
are personal to it and may not be assigned to any party. The terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors, and it is not the intention of the
Parties to confer third-party beneficiary rights upon any other Person.

28. CONFLICTS BETWEEN THE RESTRUCTURING TERM SHEET AND THIS AGREEMENT. In the
event of any conflict among the terms and provisions in the Restructuring Term
Sheet and this Agreement, the terms and provisions of the Restructuring Term
Sheet shall control, except with respect to the definition of “Milestones” set
forth herein (in which case this Agreement shall control). In the event of any
conflict among the terms and provisions in the Plan, this Agreement, and the
Restructuring Term Sheet, the terms and provisions of the Plan shall control.
Nothing contained in this Section 28 shall affect, in any way, the requirements
set forth herein for the amendment of this Agreement and the Restructuring Term
Sheet as set forth in Section 15 herein.

29. SETTLEMENT DISCUSSIONS. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

30. GOOD-FAITH COOPERATION; FURTHER ASSURANCES. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring.

31. ACCESS. The Company will promptly provide the First Lien Professionals and
Initial Consenting Creditors access, upon reasonable notice, during normal
business hours to relevant properties, books, contracts (including any executory
contracts and

 

- 31 -



--------------------------------------------------------------------------------

unexpired leases), commitments, records, management and executive personnel, and
advisors of the Company (other than with respect to materials subject to
attorney-client privilege or where granting such access is prohibited by law);
provided, however, that the Company’s obligations hereunder shall be conditioned
upon such Party being party to an appropriate confidentiality agreement or
undertaking; provided, further, however, that any existing confidentiality
agreements entered into between the Company, on one hand, and a Party, on the
other hand, shall be deemed to be appropriate.

32. QUALIFICATION ON CONSENTING CREDITOR REPRESENTATIONS. The Parties
acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting Creditor that is a separately managed account
of an investment manager are being made only with respect to the Claims managed
by such investment manager (in the amount identified on the signature pages
hereto), and shall not apply to (or be deemed to be made in relation to) any
Claims that may be beneficially owned by such Consenting Creditor that are not
held through accounts managed by such investment manager.

33. PUBLICITY. The Company shall use commercially reasonable efforts to submit
drafts to the First Lien Professionals of any press releases and public
documents that constitute disclosure of the existence or terms of this Agreement
or any amendment to the terms of this Agreement at least three (3) Business Days
prior to making any such disclosure, and shall afford them a reasonable
opportunity under the circumstances to comment on such documents and disclosures
and shall incorporate any such reasonable comments in good faith.

34. SEVERABILITY. If any provision of this Agreement for any reason is held to
be invalid, illegal or unenforceable in any respect, that provision shall not
affect the validity, legality or enforceability of any other provision of this
Agreement.

35. COMPANY FIDUCIARY DUTIES

(a) Nothing in this Agreement shall require the Company or any directors,
officers, or members of the Company, each in its capacity as a director,
officer, or member of the Company, to take any action, or to refrain from taking
any action, to the extent inconsistent with its or their fiduciary obligations
under applicable law (as determined by them after consultation with legal
counsel).

(b) All Consenting Creditors reserve all rights they may have, including the
right to challenge any exercise by the Company, or any directors, officers, or
members of the Company of their respective fiduciary duties.

36. ADDITIONAL CONSENTING CREDITORS. Any holder of First Lien Claims may at any
time become a party to this Agreement as a Consenting Creditor (a “Joining
Party”) by executing a joinder agreement (the “Joinder”) substantially in the
form attached as Exhibit D hereto, pursuant to which such Joining Party
represents and warrants to the Company and the other Consenting Creditors that
it agrees to be bound by the terms of this Agreement as a Consenting Creditor
hereunder.

 

- 32 -



--------------------------------------------------------------------------------

37. CONDITION TO EFFECTIVENESS OF RESTRUCTURING SUPPORT AGREEMENT.

(a) This Agreement shall be effective and binding upon each Consenting Creditor
and Sponsor immediately upon such Party’s execution and delivery of its
signature page to the Company; provided, that, if the Agreement Effective Date
with respect to the Company does not occur prior to March 19, 2018, this
Agreement shall be null and void ab initio and of no force and effect and
without any further action by any Party.

(b) This Agreement shall be effective and binding upon the Company immediately
upon the execution and delivery of signature pages to the Company of Consenting
Creditors holding not less than 67.0% of all First Lien Claims.

[Signature Pages Follow]

 

- 33 -



--------------------------------------------------------------------------------

*    *    *    *    *

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

Exhibit A

Restructuring Term Sheet

 



--------------------------------------------------------------------------------

 

CLAIRE’S INC., ET AL.

RESTRUCTURING TERM SHEET

March 19, 2018

 

 

This term sheet (the “Term Sheet”) sets forth the principal terms of a
comprehensive restructuring of the existing debt and other obligations of the
Company (on the terms set forth herein, the “Restructuring”). The Restructuring
will be consummated through prearranged cases (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and as otherwise set forth in the restructuring support agreement to
which this Term Sheet is attached as Exhibit A (the “RSA”) and this Term Sheet.

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAW.

 

Material Terms of the Restructuring

 

Term

  

Description

Overview of the Restructuring    This Term Sheet contemplates the Restructuring
of Claire’s Inc. and certain of its wholly-owned direct and indirect domestic
subsidiaries that are listed on Schedule A hereto (collectively, the “Debtors”,
and together with CLSIP Holdings LLC, CLSIP LLC, Claire’s Stores Canada Corp,
and Claire’s Swiss Holdings LLC and its direct and indirect subsidiaries, the
“Company”).    To implement the Restructuring, the Company will consummate the
transactions set forth in this Term Sheet, which include the Debtors filing
voluntary petitions for relief under the Bankruptcy Code by March 19, 2018 (the
date of commencement of the Chapter 11 Cases, the “Petition Date”) and obtaining
confirmation from the Bankruptcy Court of the Plan (as defined in the RSA)
within the deadlines set forth in the Milestones set forth below. For the
avoidance of doubt, none of (i) CLSIP Holdings LLC, (ii) CLSIP LLC,
(iii) Claire’s Stores Canada Corp., a Canadian corporation, or (iii) Claire’s
Swiss Holdings LLC or any of its subsidiaries will file voluntary petitions for
relief under the Bankruptcy Code or commence comparable proceedings under local
law.   

The initial parties to the RSA will be:

 

(i) Claire’s Inc. and each of its direct and indirect wholly-owned domestic
subsidiaries;1

 

(ii) the Initial Consenting Creditors (as defined in the RSA) represented by
Willkie Farr & Gallagher LLP and Millstein & Co., LLC (the “Ad Hoc First Lien
Group”)

 

 

1 

Including CLSIP Holdings LLC, and CLSIP LLC, but not Claire’s Swiss Holdings
LLC, as parties to the RSA. Company parties to the RSA shall cause all direct
and indirect subsidiaries to comply with RSA as provided therein.

 

1



--------------------------------------------------------------------------------

   As of the date hereof, the Ad Hoc First Lien Group beneficially holds or
controls: (a) 26.1%% of the aggregate principal amount of outstanding loans
under that certain ABL Credit Agreement, dated September 20, 2016 (as amended,
modified, or supplemented from time to time, the “Existing ABL Revolver”); (b)
26.1%% of the aggregate principal amount of outstanding loans under that certain
Second Amended and Restated Credit Agreement, dated as of September 20, 2016 (as
amended, modified, or supplemented from time to time, the “Existing RCF”); (c)
59.5% of the aggregate principal amount of outstanding Senior Secured First Lien
Term Loan due 2021 (the “Claire’s Term Loan”) issued by Claire’s Stores Inc.
under that certain Term Loan Credit Agreement, dated September 20, 2016 (as
amended, modified, or supplemented from time to time, the “Claire’s Term Loan
Credit Agreement”); (d) 69.6% of the aggregate principal amount of outstanding
9% Senior Secured First Lien Notes due 2019 (the “Claire’s 2019 1L Notes”)
issued by Claire’s Stores Inc. pursuant to that certain Senior Secured First
Lien Notes Indenture, dated February 28, 2012 (as amended, modified, or
supplemented from time to time, the “Claire’s 2019 1L Notes Indenture”); (e)
89.4% of the aggregate principal amount of outstanding 6.125% Senior Secured
First Lien Notes due 2020 (the “Claire’s 2020 1L Notes”) issued by Claire’s
Stores Inc. pursuant to that certain Senior Secured First Lien Notes Indenture,
dated March 15, 2013 (as amended, modified, or supplemented from time to time,
the “Claire’s 2020 1L Notes Indenture” and all claims arising under the Claire’s
Term Loan Credit Agreement, the Claire’s 2019 1L Notes Indenture, and the
Claire’s 2020 1L Notes Indenture, and the term loans and notes issued pursuant
to the foregoing instruments shall be referred to herein collectively as the
“First Lien Claims”)2; (f) 26.1% of the aggregate principal amount of
outstanding Gibraltar Unsecured Term Loan due 2019 (the “Gibraltar 2019 Term
Loan”) issued by Claire’s Gibraltar Holdings Limited. pursuant to that certain
Credit Agreement, dated as of August 12, 2016 (as amended, modified, or
supplemented from time to time, the “Gibraltar 2019 Term Loan Credit
Agreement”); (g) 60.2% of the aggregate principal amount of outstanding 9%
Gibraltar Unsecured Term Loan due 2021 (the “Gibraltar 2021 Term Loan”) issued
by Claire’s Gibraltar Holdings Limited. pursuant to that certain Term Loan
Credit Agreement, dated September 20, 2016 (as amended, modified, or
supplemented from time to time, the “Gibraltar 2021 Term Loan Credit
Agreement”); (h) 60.1% of the aggregate principal amount of outstanding CLSIP
Senior Secured Term Loan due 2021 (the “CLSIP Loan”) issued by CLSIP LLC
pursuant to that certain Term Loan Credit Agreement, dated September 20, 2016
(as amended, modified, or supplemented from time to time, the “CLSIP Loan Credit
Agreement”); and (i) 7.9% of the aggregate principal amount of outstanding
8.875 % Senior Notes Due 2020 (the “Claire’s 2L Notes”) issued by Claire’s
Stores, Inc. pursuant to the certain Senior Secured Second Lien Notes Indenture,
dated as of March 4, 2011 (as amended, modified or supplemented from time to
time, the “Claire’s 2L Notes Indenture”) (all claims arising under the Claire’s
2L Notes Indenture and the Claire’s 2L Notes shall be referred to herein
collectively as the “Second Lien Claims”); and (j) 83.0% of the aggregate
principal amount of outstanding 7.775% Senior Notes Due 2020 (the “Unsecured
Notes”) issued by Claire’s Stores, Inc. pursuant to the certain Senior Notes
Indenture, dated as of May 14, 2013 (as amended, modified or supplemented from
time to time, the “Unsecured Notes Indenture”) (all claims arising under the
Unsecured Notes Indenture and the Unsecured Notes shall be referred to herein
collectively as the “Unsecured Notes Claims) and does not beneficially own or
control any other debt claims not disclosed here; and    (iii) Apollo Management
Holdings, L.P., as manager and/or investment advisor of funds that are the
owners and/or beneficial holders of interests in and claims against the Company
(the “Sponsor”) (“Sponsor”), which, as of the date hereof, consist of

 

2 

For the avoidance of doubt “First Lien Claims” excludes claims outstanding with
respect to the Existing ABL Revolver and the Existing RCF.



--------------------------------------------------------------------------------

   approximately 28% of the Claire’s Term Loan, approximately 28% of the
Gibraltar 2021 Term Loan, approximately 28% of the CLSIP Loan, and 97.66% of the
outstanding equity interests of the Company and does not beneficially own or
control any other debt or equity claims not disclosed here, (collectively with
the Initial Consenting Creditors and the Company, the “Restructuring Support
Parties”). Financing DIP Financing    Prior to the Petition Date, the Debtors
shall have entered into a debt financing commitment letter with Citibank Global
Markets Inc. providing for debtor-in-possession financing on the terms attached
hereto as Exhibit 1 (the “DIP Term Sheet”). Permitted Refinancing Stipulation   
The Consenting Creditors hereby stipulate that entry into the agreement
governing the DIP Facilities (as defined in the DIP Term Sheet) (the “DIP Credit
Agreement”) constitutes a “Permitted Refinancing” as such term is defined by the
ABL Intercreditor Agreement. Adequate Protection   

During the Chapter 11 Cases, the Company shall provide adequate protection with
respect to First Lien Claims consisting of:

 

(i) the adequate protection provided by clauses (c), (d), and (e) of the
“Adequate Protection” provision of the DIP Term Sheet;

 

(ii) customary lien stipulations, and (iii) timely payment of the reasonable and
documented fees and expenses (but not success fees, transaction fees, or similar
fees), including reasonable and documented professional fees and expenses,
incurred by (A) the Ad Hoc First Lien Group, and (B) the agents under the
Existing ABL Revolver, the Existing RCF, and the Claire’s Term Loan, and the
trustees under the Claire’s 2019 1L Notes Indenture and the Claire’s 2020 1L
Notes Indenture; provided that the payment of all such fees and expenses shall
be subject to the Debtors’ or any party in interest’s rights to seek a
determination that such payments should be recharacterized as repayment on
account of the secured portion of First Lien Claims as of the Petition Date.

   Upon the termination of the RSA by the Requisite Consenting Creditors (as
defined in the RSA) in accordance with its terms, the Requisite Consenting
Creditors shall have the right to file a motion with the Bankruptcy Court
requesting additional adequate protection on account of First Lien Claims with
respect to their interest in the Notes Priority Collateral (as defined in the
ABL Intercreditor Agreement), including in the form of cash-pay interest at the
default rate on account of First Lien Claims; provided that the Debtors’ or any
party in interest’s rights to contest any such request on any basis whatsoever
are fully reserved.    For the avoidance of doubt, in no instance shall the
Debtors be required to provide adequate protection on account of First Lien
Claims in the form of cash-pay interest unless otherwise ordered by the
Bankruptcy Court after the occurrence of an RSA Milestone Event. CLSIP Loan
Amendment/Refinancing    Not later than seven (7) days following the Petition
Date, the Company shall enter into a forbearance with respect to the CLSIP Loan
Credit Agreement, with the holders of the CLSIP Loan other than insiders of the
Company (as insider is defined in the Bankruptcy Code) (the “CLSIP Creditors”)
on terms consistent with this Term Sheet and otherwise reasonably acceptable to
the Company and the Requisite Consenting Creditors (the “CLSIP Forbearance
Agreement”), to provide, among other things, that any “going concern” default
arising with respect to the CLSIP Loan, and any other defaults arising on
account of the transactions and agreements contemplated hereby, shall be waived
during the pendency of the Chapter 11 Cases.



--------------------------------------------------------------------------------

   CLSIP Creditors consenting to the CLSIP Forbearance Agreement and the
Sponsor, solely with respect to the Sponsor’s CLSIP Loan claims, will receive a
one-time forbearance fee paid in kind (i.e. additional CLSIP loan principal
amount owed) of 2.75% of their holdings under the CLSIP Loan. Such forbearance
fee paid in kind shall accrue interest at the default rate from the closing date
of the CLSIP Forbearance Agreement and be paid interest as set forth below.
Additionally, the CLSIP Forbearance Agreement will:   

•  provide for payment of interest in cash on a regularly scheduled basis while
the CLSIP Forbearance Agreement is in effect at the default rate; and

  

•  provide that the CLSIP Loan, including amounts on account of the forbearance
fee and interest on such forbearance fee, will be repaid in full on the
Effective Date (as defined in the RSA).

Chapter 11 Plan Implementation New Money Investment    On or prior to seven
(7) days after the “first day” hearing, the Company, the Initial Consenting
Creditors and the Sponsor shall execute the backstop commitment agreement on
terms consistent with this Term Sheet and otherwise reasonably acceptable to the
Company and the Requisite Consenting Creditors (the “New Money Backstop
Commitment Agreement”) pursuant to which the Initial Consenting Creditors and
the Sponsor will backstop an investment in the Company, in the allocations set
forth on Schedule I to the RSA, up to $575 million (the “New Money Investment”)
comprised of (i) a $75 million new exit ABL revolver (the “New ABL Revolver”),
(ii) $250 million of a new first lien exit term loan (the “New First Lien Term
Loan”) and (iii) up to $250 million of preferred stock or equity interests of
reorganized Claire’s (the “Preferred Equity Interests”). The Backstop Agreement
shall further provide for the payment, on the Effective Date, of First Lien Fees
and Expenses (as defined in the RSA) that are accrued but unpaid as of the
Effective Date.    As part of the solicitation of acceptances for the Plan, the
Company shall commence a rights offering through which holders of First Lien
Claims that are qualified institutional buyers and/or accredited investors
(each, an “Eligible Holder”) will receive rights to participate, on a pro rata
basis, in the New Money Investment less the Holdback Amount (defined below) (the
“Rights Offering”). The Backstop Parties (defined below) will purchase any and
all of the New Money Investment not subscribed in the Rights Offering. The
amount of the New Money Investment each participant purchases through the Rights
Offering and the Plan will be allocated as follows (as may be adjusted to
account for the adjusted Preferred Investment Amount): (i) 13.0434782% to
commitments under the New ABL Revolver; (ii) 43.4782609% to the purchase of
notes issued under the New First Lien Term Loan; and (iii) 43.4782609% to the
investment of the Preferred Investment Amount (defined below).    Each holder of
First Lien Claims that executes a joinder to the RSA on or prior to ten (10)
business days after the Petition Date, and subsequently subscribes for their pro
rata share of the Rights Offering (collectively, excluding the Backstop Parties,
the “Supporting Parties”). Each Supporting Party shall receive its pro rata
allocation of the following, where pro rata allocation is calculated by dividing
the amount of such Supporting Party’s First Lien Claims by the total amount of
First Lien Claims:



--------------------------------------------------------------------------------

   (a) a premium equal to 3.5% of the maximum Preferred Investment Amount
(defined below), or $8.75 million, (the “Preferred Commitment Premium”), which
Preferred Commitment Premium shall be paid in additional Preferred Equity
Interests issued to the Supporting Parties on the Effective Date; and    (b) a
premium equal to 1.5% of the total commitment amount of the New First Lien Term
Loan, or $3.75 million (the “Term Commitment Premium” and together with the
Preferred Commitment Premium, the “Commitment Premiums”), which Term Commitment
Premium shall be paid in cash on the Effective Date.    Proceeds of the New
Money Investment, together with cash on hand, shall be used (i) to repay the DIP
Facilities, the CLSIP Loan, the Gibraltar 2019 Term Loan, the Gibraltar 2021
Term Loan and the Gibraltar Intermediate Secured Term Loan due 2019, (ii) to
fund the costs arising from the administration of the Debtors’ Chapter 11 Cases
(including “emergence” costs), and (iii) for working capital requirements and
general corporate purposes. New ABL Revolver    Terms for the New ABL Revolver
will be on terms consistent with this Term Sheet and otherwise reasonably
acceptable to the Company and the Requisite Consenting Creditors and shall
provide that:   

•  the New ABL Revolver shall be secured by a first lien on assets constituting
ABL Priority Collateral (as defined in that certain [ABL] Intercreditor
Agreement, dated as of September 20, 2016) and a second lien on all other assets
with respect to the New First Lien Term Loan; and

  

•  the New ABL Revolver will (i) mature 4 years after the Effective Date, (ii)
bear interest at L+350 bps with no floor, payable in cash quarterly, and (iii)
include an undrawn commitment fee 0.75%.

New First Lien Term Loan   

Material terms for the New First Lien Term Loan include:

 

The New First Lien Term Loan shall be secured by a first lien on all assets
other than ABL Priority Collateral (including all foreign stock that may be
pledged with no material tax consequences, and including at least 65% of the
voting stock of top-tier foreign holding companies and 100% of the economic
value of top tier foreign holding companies to the extent such value may be
pledged without material adverse tax consequences) subject to customary
exceptions and exclusions, and a second lien on assets constituting ABL Priority
Collateral with respect to the New ABL Revolver. Additionally, the New First
Lien Term Loan shall permit the company to incur up to $175 million of
indebtedness senior in lien priority to the New First Lien Term Loan.

   The New First Lien Term Loan will (i) mature 20 years from the Effective Date
and (ii) bear interest at L+725 bps with a 1.5% LIBOR floor per annum, payable
in cash quarterly. The full principal amount of the New First Lien Term Loan
will be due at maturity, and have no amortization.    The New First Lien Term
Loan will include a make-whole redemption provision (the “Make-Whole Premium”),
subject to waiver by two-thirds supermajority of holders of the New First Lien
Term Loan, which shall be owed and payable upon a change of control, merger,
sale of all or substantially all assets, acceleration, default, bankruptcy,
insolvency, redemption or prepayment whether mandatory or at the reorganized
Company’s option. “Make-Whole Premium” means, as of any date on which the New
First Lien Term Loan is repaid or prepaid, the greater of (i) 1.0% of the
principal amount of the New First Lien Term Loan and (ii) the excess of (A) the
present value at such date of redemption of (1) the principal amount of the New
First Lien Term Loan, plus (2) all remaining required interest payments
(assuming that the rate of interest will be equal to (x) the U.S. dollar
interest rate swap rate with a duration most nearly equal to the then remaining
term of New First Lien Term Loan



--------------------------------------------------------------------------------

   to the Maturity Date (as quoted by Bloomberg) plus 7.25% per annum or (y) if
such rate in clause (x) is not available, the rate of interest applicable to the
New First Lien Term Loan on the date that is two (2) business days prior to the
date on which the notice of prepayment is delivered) due on the New First Lien
Term Loan through the Maturity Date (excluding accrued but unpaid interest to
the date of repayment or prepayment), computed using a discount rate equal to
the applicable treasury rate plus 50 basis points, over (B) the principal amount
of the New First Lien Term Loan.    The terms for the New First Lien Term Loan
shall otherwise be consistent with this Term Sheet and otherwise reasonably
acceptable to the Company and the Requisite Consenting Creditors. Preferred
Equity Interests    The Preferred Equity Interests shall initially be
convertible into [●]%3 of the new common stock or equity interests of
reorganized Claire’s (the “New Common Interests”), at holders’ option at any
time.    The Preferred Equity Interests will bear a 14% annual dividend on its
liquidation preference (inclusive of all fees and additional Preferred Equity
Interests issued as part of the Restructuring), payable in cash or, at the
option of the holder (which option must be delivered to the Company at least 180
days before each payment date), accrued quarterly.    The Preferred Equity
Interests, which shall have an aggregate investment amount equal to the greater
of (x) $200 million and (y) the investment amount of Preferred Equity Interests,
not to exceed $250 million, such that the Company’s consolidated cash on the
Effective Date shall be not more than $100 million assuming no draw on the New
ABL Revolver and pro forma for all uses of cash associated with the
Restructuring4 (the greater of (x) and (y), the “Preferred Investment Amount”),
will be offered at a 37.5% discount to plan equity value, and shall have a
maximum initial liquidation preference of $400 million excluding fees (or
$426.25 million after accounting for the issuance of additional Preferred Equity
Interests to the Supporting Parties and Backstop Parties on account of the
Preferred Commitment Premium and Preferred Equity Backstop Fee).    The
Preferred Equity Interests shall have an early redemption premium (the
“Preferred Redemption Premium”), subject to waiver by two-thirds supermajority
of holders of the Preferred Equity Interests, owed and payable upon a change of
control, merger, sale of all or substantially all assets, acceleration, default,
bankruptcy, insolvency, redemption or prepayment whether mandatory or at the
reorganized Company’s option. “Preferred Redemption Premium” means, as of any
date on which Preferred Equity Interests are redeemed, the greater of (i) 1.0%
of the liquidation preference of such Preferred Equity Interests (inclusive of
all fees and additional Preferred Equity Interests issued as part of the
Restructuring) and (ii) the excess of (A) the present value at such date of
redemption of (1) the liquidation preference of such Preferred Equity Interests
(inclusive of all fees and additional Preferred Equity Interests issued as part
of the Restructuring), plus (2) all remaining required dividends due on the such
Preferred Equity Interests through the twentieth (20th) anniversary of the
Effective Date assuming such dividends would be elected to

 

3 

To be equal to (a) the total initial liquidation preference of the New Preferred
Stock, including the Preferred Commitment Premium and Preferred Equity Backstop
Fee (as defined below) (the “Aggregate New Preferred Stock Initial Liquidation
Preference”), divided by (b) the sum of: (i) such Aggregate New Preferred Stock
Initial Liquidation Preference, plus (ii) the value of the New Common Stock
based on a total enterprise value upon and pro forma for the Effective Date and
all payments or accruals related to the Restructuring of $1.4 billion, with such
calculation being satisfactory to the Requisite Consenting Creditors in their
reasonable discretion.

4 

Which amount shall be estimated in good faith by the Company prior to
commencement of the Rights Offering subject to the reasonable consent of the
financial advisors to the Ad Hoc First Lien Group.



--------------------------------------------------------------------------------

  

be paid in cash, computed using a discount rate equal to the applicable treasury
rate plus 50 basis points, over (B) the liquidation preference of such Preferred
Equity Interests (inclusive of all fees and additional Preferred Equity
Interests issued as part of the Restructuring).

 

The terms will also include certain standard and customary covenants, among
other provisions, on terms consistent with this Term Sheet and otherwise
reasonably acceptable to the Company and the Requisite Consenting Creditors.

New Money Backstop

Commitment Agreement

  

Pursuant to the New Money Backstop Commitment Agreement, the Initial Consenting
Creditors and Sponsor (the “Backstop Parties”) shall, in the allocations set
forth on Schedule I to the RSA, (i) have the option to purchase up to 50% of the
New Money Investment (the amount of the New Money Investment purchased pursuant
to this option being the “Holdback Amount”), and (ii) commit to purchase all of
the New Money Investment not purchased by other holders of First Lien Claims in
the Rights Offering.

 

The Backstop Parties shall receive, in the allocations set forth in Schedule I
to the RSA, the remainder of the Commitment Premiums, and:

 

(a) a backstop fee earned upon execution of the New Money Backstop Commitment
Agreement of 7.0% of the maximum Preferred Investment Amount, or $17.5 million,
(the “Preferred Equity Backstop Fee”), which Preferred Equity Backstop Fee shall
be paid in additional Preferred Equity Interests issued to the Initial
Consenting Creditors on the Effective Date; and

 

(b) a backstop fee of 3.5% of the total commitment amount of the New First Lien
Term Loan, or $8.75 million (the “New Term Loan Backstop Fee” and together with
the Commitment Premiums and the Preferred Equity Backstop Fee, the “Backstop
Fee”), which New Term Loan Backstop Fee shall be paid in cash on the Effective
Date.

 

Claire’s Inc. shall have the right to participate in the New Money Investment on
the same terms as the Initial Consenting Creditors and in the allocation set
forth on Schedule I to the RSA.

Conditions Precedent to Emergence   

The occurrence of the Effective Date shall be subject to the following
conditions precedent; provided that any condition could be waived with the
consent of the Debtors and the Requisite Consenting Creditors (as defined in the
RSA):

 

•  the RSA shall not have been terminated and remains in full force and effect,
other than on account of a breach by the Sponsor or one or more of the
Consenting Creditors;

 

•  the Bankruptcy Court shall have entered:

 

•  the DIP Orders (defined below) in form and substance consistent with this
Term Sheet and otherwise reasonably acceptable to the Company and the Requisite
Consenting Creditors;

 

•  the order approving the disclosure statement (the “Disclosure Statement”) and
solicitation materials related to the Plan (the “Disclosure Statement Order”) in
form and substance consistent with this Term Sheet and otherwise reasonably
acceptable to the Company and the Requisite Consenting Creditors; and

 

•  the order confirming the Plan, any exhibits or supplements thereto, and
approving the assumption of the New Backstop Commitment Agreement (the
“Confirmation Order”) in form and substance consistent with this Term Sheet and
otherwise reasonably acceptable to the Company and the Requisite Consenting
Creditors;



--------------------------------------------------------------------------------

  

 

•  the Debtors shall not be in default under the DIP Credit Agreement or the DIP
Orders that results in an acceleration of the obligations outstanding under the
DIP Credit Agreement (or, to the extent that the Debtors have been in default or
are in default, in each case, that results in the acceleration of outstanding
obligations, on the proposed Effective Date, such default shall have been waived
by the DIP Lenders or cured by the Debtors in a manner consistent with the DIP
Credit Agreement and/or the DIP Orders);

 

•  (i) the Debtors shall have entered into credit agreements governing the terms
of the New ABL Revolver and the New First Lien Term Loan (with all conditions
precedent thereto having been satisfied or waived), and (ii) organizational
documents and agreements providing for the terms of the Preferred Equity
Interests shall be adopted, in each case, on terms consistent with this Term
Sheet and otherwise reasonably acceptable to the Company and the Requisite
Consenting Creditors;

 

•  the New Money Backstop Commitment Agreement shall not have been terminated
and remain in full force and effect (with all conditions precedent thereto
having been satisfied or waived) on terms consistent with the Term Sheet and
otherwise reasonably acceptable to the Company and the Requisite Consenting
Creditors;

 

•  the Professional Fee Escrow shall have been established and funded as
provided herein;

 

•  the Company shall have generated consolidated Adjusted EBITDA (which shall be
calculated using the same methodology and definition used in the Company’s
financial reporting but exclusive of restructuring costs and charges incurred in
connection with the Chapter 11 Cases) of at least $185 million measured as of
the last month for which internal financial statements are available, and
adjusted for a 52-week year, if applicable;

 

•  the reorganized Company, shall have minimum consolidated cash on the
Effective Date, assuming no draw on the New ABL Revolver and pro forma for all
uses of cash associated with the Restructuring, after giving effect to emergence
costs and funding the Professional Fee Escrow, of $75 million; and

 

•  the Debtors shall have assumed, rejected, and/or renegotiated their store
leases in consultation with the Ad Hoc First Lien Group and in a manner
reasonably acceptable to each of the Debtors and the Requisite Consenting
Creditors, as evaluated by reference to the Debtors’ store portfolio as a whole.

Treatment of Claims and Interests Under the Chapter 11 Plan

 

Claim

  

Proposed Treatment

Administrative and Priority Claims    Allowed administrative, priority, and tax
claims shall be satisfied in full, in cash, or otherwise receive treatment
consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code. DIP
Claims    On the Effective Date, the claims under the DIP Facilities shall be
repaid in full in cash. Existing ABL Revolver and Existing RCF Claims   
Obligations outstanding under the Existing ABL Revolver and the Existing RCF as
of the Petition Date, together with accrued but unpaid interest and fees, shall
be paid in full, in cash, with proceeds from the DIP Facilities.



--------------------------------------------------------------------------------

First Lien Claims    On the Effective Date, each holder of First Lien Claims
(including, for the avoidance of doubt, the Backstop Parties) shall receive its
pro rata share of (i) 100% of the New Common Interests, subject to dilution by
the Preferred Equity Interests and the MEIP (as defined below), and (ii) (A) for
Eligible Holders, the rights to participate in the Rights Offering, and (B) for
holders of First Lien Claims that are not Eligible Holders, the cash value of
such rights. Unsecured Claims    On the Effective Date or as soon as reasonably
practicable thereafter, each holder of (i) First Lien Claims (on account of
deficiency claims totaling $[•]), (ii) Second Lien Claims, (iii) Unsecured Notes
Claims and (iv) allowed general unsecured claims ((i)-(iv) collectively, the
“Unsecured Claims”) shall receive its pro rata distribution from a cash pool in
the amount of $[•], with such inputs, calculation and allocation being
satisfactory to the Requisite Consenting Creditors in their reasonable
discretion. Intercompany Claims    Other than funded debt claims held by
Claire’s Inc. against other Company entities, on account of which Claire’s Inc.
shall be entitled to receive either (i) the same recovery as the Initial
Consenting Creditors on account of the same debt as set forth herein, or
(ii) cash consideration in an amount to be agreed by Claire’s Inc. and the
Initial Consenting Creditors, intercompany claims may be reinstated or cancelled
as may be determined by the Debtors with the reasonable consent of the Requisite
Consenting Creditors.

Existing Claire’s Equity

Interests

   On the Effective Date, each holder of prepetition equity interests (including
common stock, preferred stock and any options, warrants, profit interest units,
or rights to acquire any equity interests) in Claire’s (the “Existing Claire’s
Equity Interests”) shall receive its pro rata share of any cash or other
consideration recovered by Claire’s Inc. on account of its funded debt claims
against Company entities that is remaining after the satisfaction of all senior
classes of claims against Claire’s Inc. in full. Other Terms Relevant to Chapter
11 Plan Implementation Registration Rights    Customary for any holder of claims
to the extent it receives any “restricted” or “control” New Common Interests
pursuant to the Securities Act, consistent with this Term Sheet and acceptable
in form and substance to the Company and the Requisite Consenting Creditors.
Shareholders Agreement    On the Effective Date, holders of the New Common
Interests and the Preferred Equity Interests will become party to the
shareholders agreement. The provisions of the shareholders agreement shall be
determined by and satisfactory to the Requisite Consenting Creditors in good
faith.

Releases and

Exculpation

   The Plan shall provide customary releases (including third party releases)
and exculpation provisions, in each case, to the fullest extent permitted by law
and effective as of the Effective Date, for the benefit of the Company, the
reorganized Company, the Sponsor, the Initial Consenting Creditors, the DIP
Lenders, the Consenting Creditors, and such entities’ respective affiliates, and
such entities’ and their affiliates’ officers, managers, directors,
predecessors, successors, and assigns, subsidiaries, and each of their officers,
managers, directors, equity holders, principals, members, employees, agents,
managed accounts or funds, management companies, fund advisors, advisory board
members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their
capacity as such.



--------------------------------------------------------------------------------

Management Incentive Plan and Management Employment Agreements    The Company
and the Initial Consenting Creditors will agree on the material terms of a
management equity incentive plan (the “MEIP”), on terms and conditions
reasonably acceptable to the Company and the Requisite Consenting Creditors,
including with respect to emergence allocations. The terms and conditions of the
MEIP will be filed with the Plan Supplement prior to the hearing on confirmation
of the Plan. New Board    The post-Restructuring board of directors of Claire’s
(the “New Board”) will consist of 7 directors, one of whom will be the Company’s
current Chief Executive Officer, one of whom will be designated by the Company,
and the remaining of whom will be designated by the holders of the Preferred
Equity Interests and New Common Interests based on each holder’s pro forma share
of the New Common Interests (with the Preferred Equity Interests treated on an
as fully-converted basis), and shall be identified at or prior to the hearing on
confirmation of the Plan.

Indemnification

Obligations

   The Company’s indemnification obligations in place as of the Effective Date,
whether in the bylaws, certificates of incorporation or formation, limited
liability company agreements, other organizational or formation documents, board
resolutions, management or indemnification agreements, employment contracts, or
otherwise, for the directors and the officers that are currently employed by, or
serving on the Board of Directors of, any of the Company or its subsidiaries, as
of the date immediately prior to the Effective Date, shall be assumed pursuant
to the Plan. Professional Fee Escrow   

The Plan shall require the establishment of a professional fee escrow account
(the “Professional Fee Escrow”) to be funded with cash in the amount equal to
the Professional Fee Reserve Amount (as defined herein). It shall be a condition
precedent to the substantial consummation of the Plan that the Company shall
have funded the Professional Fee Escrow in full in cash in an amount equal to
the Professional Fee Reserve Amount.

 

The Professional Fee Escrow shall be maintained in trust solely for the benefit
of professionals retained by the Company or any official committee appointed in
the Chapter 11 Cases (each a “Professional,” and collectively, the
“Professionals”). The Professional Fee Escrow shall not be considered property
of the Debtors, their estates, or their affiliates, and no liens, claims, or
interests shall encumber the Professional Fee Escrow, or funds held in the
Professional Fee Escrow, in any way.

 

The “Professional Fee Reserve Amount” shall consist of the total amount of
unpaid compensation and unreimbursed expenses incurred by Professionals retained
by the Debtors or any official committee through and including the Effective
Date, in each case as determined in good faith by the applicable Professional.

 

All accrued and unpaid fees and expenses of the professionals to the Initial
Consenting Creditors shall be paid in cash on the Effective Date.

Tax Attributes    To the extent reasonably practicable, the Restructuring shall
be structured in a manner which minimizes any current cash taxes payable as a
result of the consummation of the Restructuring, and the terms of the
Restructuring contemplated by this Term Sheet shall be structured to maximize
the favorable tax attributes of the Company going forward. Milestones   

Subject to the RSA, failure to meet any of the following deadlines (each a
“Milestone”) shall enable the Requisite Consenting Creditors to terminate the
RSA unless the Debtors shall have satisfied such Milestone prior to termination
of the RSA:

 

•  Commence the Chapter 11 Cases with respect to each of the Debtors and file
first day motions no later than March 19, 2018;



--------------------------------------------------------------------------------

  

 

•  File the New Money Backstop Commitment Agreement, as executed by the Company
and the Initial Consenting Creditors as soon as reasonably practicable after the
Petition Date (but in no event later than seven (7) days after the first day
hearing);

 

•  Obtain entry of the interim order approving the DIP Facilities and permitting
the Debtors’ use of cash collateral (the “Interim DIP Order”) by the Bankruptcy
Court as soon as reasonably practicable after the Petition Date (but in no event
later than the first business day that is at least five (5) calendar days after
the Petition Date);

 

•  File the Plan, the Disclosure Statement, and the motion for approval of the
Disclosure Statement, the rights offering procedures and the solicitation
procedures as soon as reasonably practicable after the Petition Date (but in no
event later than the first business day that is at least twenty one
(21) calendar days after the Petition Date);

 

•  Obtain entry of the final order approving the DIP Facilities and permitting
the Debtors’ use of cash collateral (the “Final DIP Order” and, together with
the Initial DIP Order, the “DIP Orders”) as soon as reasonably practicable after
the Petition Date (but in no event later than the first business day that is at
forty five (45) calendar days after the Petition Date);

 

•  Obtain entry of the Disclosure Statement Order as soon as reasonably
practicable after the Petition Date (but in no event later than the first
business day that is at least seventy-five (75) calendar days after the Petition
Date);

 

•  Commence the Rights Offering and solicitation of votes in connection with the
Plan as soon as reasonably practicable after the Petition Date (but in no event
later than the first business day that is at least seven (7) days after entry of
the Disclosure Statement Order);

 

•  Obtain entry of the confirmation order as soon as reasonably practicable
after the Petition Date (but in no event later than the first business day that
is at least seventy-five (75) calendar days after the Disclosure Statement Order
is entered); and

 

•  Provided that no stay pending appeal has been granted by any court, cause the
Effective Date to occur as soon as reasonably practicable after the Petition
Date (but in no event later than the earlier of (a) fifteen (15) calendar days
after the entry of the confirmation order, and (b) one hundred eighty
(180) calendar days after the Petition Date).

Fiduciary Duties    Notwithstanding anything to the contrary herein, nothing in
this Term Sheet, the RSA, or any of the definitive documents implementing the
Restructuring (collectively, the “Definitive Documents”) shall require the
Debtors, or any of their directors or officers, to take or refrain from taking
any action such person or entity believes is reasonably required to comply with
its or their fiduciary duties under applicable law



--------------------------------------------------------------------------------

Schedule A

Debtors

BMS Distributing Corp.

CBI Distributing Corp.

Claire’s Inc.

Claire’s Boutiques, Inc.

Claire’s Canada Corp.

Claire’s Puerto Rico Corp.

Claire’s Stores, Inc.

CSI Canada LLC